Case 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 Page 1 of 92




                  Exhibit A
                   Part 1
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                            INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                1   1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                       Page 2 ofNYSCEF:
                                                                                 92     10/21/2019




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
         ------------------------------------x
         UBS AG, LONDON BRANCH,              :      :
                                             :
                                Plaintiff,   : Index No. ___________
                                             :
                    - against -              : SUMMONS
                                             :
         GREKA INTEGRATED, INC.,             : Plaintiff designates New York County as
                                             : the place of trial pursuant to CPLR
                                Defendant.   : §§ 503(a) and 509
         ------------------------------------x

         TO:    GREKA INTEGRATED, INC.
                630 Fifth Avenue, Suite 2410
                New York, NY 10111

                You are hereby summoned and required to serve on Plaintiff’s undersigned attorneys

         your answering papers on this Motion for Summary Judgment in Lieu of Complaint Pursuant to

         CPLR § 3213 within the time provided in the Notice of Motion annexed hereto. In case of your

         failure to answer or appear, summary judgment will be taken against you by default for the relief

         demanded in the Notice of Motion.

         Dated: October 21, 2019                               Respectfully submitted,
                New York, New York
                                                             O’MELVENY & MYERS LLP




                                                             By:
                                                                   Daniel L. Cantor
                                                                   Ethan M. Scapellati
                                                                   7 Times Square
                                                                   New York, New York 10036
                                                                   Phone: (212) 326 2000

                                                             Attorneys for Plaintiff UBS AG, London
                                                             Branch




                                                      1 of 1
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                  INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                       Page 3 ofNYSCEF:
                                                                                 92     10/21/2019




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
         ------------------------------------x
         UBS AG, LONDON BRANCH,              :     :
                                             :
                                Plaintiff,   : Index No. ___
                                             : Mot. Seq. ___
                                             :
                    - against -              :
                                             : NOTICE OF MOTION FOR
         GREKA INTEGRATED, INC.,             : SUMMARY JUDGMENT IN LIEU
                                             : OF COMPLAINT PURSUANT TO
                                             : CPLR § 3213
                                Defendant.   :
         ------------------------------------x

                         PLEASE TAKE NOTICE that upon the Summons dated October 21, 2019, the

         annexed Affidavit of William W. Chandler, the exhibits attached thereto, and the accompanying

         Memorandum of Law, Plaintiff UBS AG, London Branch will move this Court at the Motion

         Submission Part, Room 130, at the Courthouse located at 60 Centre Street, New York, on

         November 26, 2019 at 9:30 a.m., or as soon thereafter as counsel can be heard, for an order,

         pursuant to CPLR § 3213: (i) granting Plaintiff summary judgment in lieu of complaint against

         Defendant Greka Integrated, Inc. on the First Lien Greka Integrated Guaranty Agreement and

         the Second Lien Greka Integrated Guaranty Agreement; (ii) awarding to Plaintiff judgment

         against Defendant in the amount of $100,000,000, the amount due to Plaintiff under the First

         Lien Greka Integrated Guaranty Agreement and the Second Lien Greka Integrated Guaranty

         Agreement, plus interest, costs, and fees thereon; (iii) awarding to Plaintiff all of its costs,

         charges and expenses, including attorneys’ fees and disbursements, incurred in enforcing the

         First Lien Greka Integrated Guaranty Agreement and the Second Lien Greka Integrated

         Guaranty Agreement; and (iv) granting such other and further relief as is just and proper.

                 PLEASE TAKE FURTHER NOTICE that, pursuant to CPLR § 3213, answering papers,

         if any, are required to be served upon the undersigned so as to be received at least ten (10) days




                                                         1 of 2
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                        INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                       Page 4 ofNYSCEF:
                                                                                 92     10/21/2019




          prior to the return date of this motion.



          Dated: October 21, 2019                             Respectfully submitted,

                 New York, New York
                                                           O’MELVENY & MYERS LLP




                                                           By:
                                                                  Daniel L. Cantor
                                                                  Ethan M. Scapellati
                                                                  7 Times Square
                                                                  New York, New York 10036
                                                                  Phone: (212) 326 2000

                                                           Attorneys for Plaintiff UBS AG, London
                                                           Branch




                                                     2 of 2
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                 INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                3   1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                       Page 5 ofNYSCEF:
                                                                                 92     10/21/2019




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
         ------------------------------------x
         UBS AG, LONDON BRANCH,              .     :
                                             :
                                Plaintiff,   : Index No. ___________
                                             : Mot. Seq. ___
                    - against -              :
                                             :
         GREKA INTEGRATED, INC.,             .
                                             :
                                Defendant.   :
         ------------------------------------x


               MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR
               SUMMARY JUDGMENT IN LIEU OF COMPLAINT UNDER CPLR § 3213




                                                    O’MELVENY & MYERS LLP
                                                    7 Times Square
                                                    New York, NY 10036
                                                    212-326-2000

                                                    Attorneys for Plaintiff UBS AG, London
                                                    Branch




                                             1 of 17
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                                                   INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                3   1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                       Page 6 ofNYSCEF:
                                                                                 92     10/21/2019


                                                             TABLE OF CONTENTS

                                                                                                                                             Page


         PRELIMINARY STATEMENT ................................................................................................... 1
          JURISDICTION AND VENUE .................................................................................................... 2
          FACTUAL BACKGROUND ........................................................................................................ 3
                    A.         UBS and the Borrowers Enter Into the Credit Agreements. .................................. 3
                    B.         GIT Agrees to Unconditionally and Absolutely Repay the Loans Plus
                               Interest, Fees, and Costs......................................................................................... 4
                    C.         The Borrowers’ Payment Obligations Under The Credit Agreements Are
                               Due And Payable. .................................................................................................. 5
          ARGUMENT ................................................................................................................................. 8
          CONCLUSION ............................................................................................................................ 11




                                                                              -i-


                                                                          2 of 17
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                                                      INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                3   1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                       Page 7 ofNYSCEF:
                                                                                 92     10/21/2019

                                                           TABLE OF AUTHORITIES

                                                                                                                                             Page(s)


         Cases
          Apple Bank for Sav. v. Mehta,
             609 N.Y.S.2d 221 (1st Dep’t 1994) ......................................................................................... 9

          Banco Popular N. Am. v. Victory Taxi Mgmt.,
             1 N.Y.3d 381 (2004) ................................................................................................................ 8

          Bank of Am., N.A. v. Solow,
             59 A.D.3d 304 (1st Dep’t 2009) .............................................................................................. 8

          Bank of Am., N.A. v. Tatham,
             305 A.D.2d 183 (1st Dep’t 2003) ............................................................................................ 9

          Chase Manhattan Bank, N.A. v. Marcovitz,
             392 N.Y.S.2d 435 (1st Dep’t 1977) ....................................................................................... 10

         Cooperatieve Centrale Raiffeisen-Boerenleenbank, B.A., “Rabobank Int’l,” N.Y.
            Branch v. Navarro,
            25 N.Y.3d 485 (2015) .................................................................................................. 8, 10, 11

          In re HVI Cat Canyon, Inc.,
              No. 9:19-bk-11573-MB (Bankr. C.D. Cal.) ............................................................................. 7

          Lawson v. Patrick Henry Hotel,
             2006 WL 4682183 (Sup. Ct., N.Y. Cty. July 13, 2006) .......................................................... 9

          Littleton Constr. Ltd. v. Huber Constr., Inc.,
              27 N.Y.3d 1081 (2016) .......................................................................................................... 10

         Plaza 400 Owners Corp. v. Resnicoff,
            640 N.Y.S.2d 984 (N.Y. Civ. Ct. 1996)................................................................................... 9

         Poah One Acquisition Holdings V Ltd. v. Armenta,
            96 A.D.3d 560 (1st Dep’t 2012) .............................................................................................. 8

          Schwartz v. Turner Holdings, Inc.,
             527 N.Y.S.2d 229 (1st Dep’t 1988) ......................................................................................... 9

          Statutes
          CPLR § 3213........................................................................................................................ 8, 9, 10

          CPLR § 503(a) ............................................................................................................................... 2

          CPLR § 509.................................................................................................................................... 2


                                                                                 ii


                                                                            3 of 17
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                 INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                3   1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                       Page 8 ofNYSCEF:
                                                                                 92     10/21/2019

                                            TABLE OF AUTHORITIES

                                                                                                      Page(s)


         Other Authorities
          Volumetric production payment (VPP), INVESTOPEDIA (Oct. 21, 2019),
             https://www.investopedia.com/terms/v/volumetric-production-payment.asp. ........................ 3




                                                           iii


                                                        4 of 17
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                              INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                3   1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                       Page 9 ofNYSCEF:
                                                                                 92     10/21/2019




                  Plaintiff UBS AG, London Branch (“UBS” or “Lender”) respectfully submits this

          memorandum of law in support of its motion for summary judgment in lieu of complaint under

          CPLR § 3213 to enforce the May 20, 2016 First Lien Greka Integrated Guaranty Agreement and

          May 20, 2016 Second Lien Greka Integrated Guaranty Agreement (together, the “Guaranties”)

          against Defendant Greka Integrated, Inc. (“GIT” or “Guarantor”).

                                               PRELIMINARY STATEMENT

                  UBS sues to enforce the Guaranties, under which GIT absolutely and unconditionally

          guaranteed the repayment of two $50 million notes ($100 million in total) issued to UBS by

          GIT’s affiliates HVI Cat Canyon, Inc. (“HVICC”) and Rincon Island Limited Partnership

          (“Rincon,” and together with HVICC, “Borrowers”) under a May 20, 2016 First Lien Credit

          Agreement and May 20, 2016 Second Lien Credit Agreement (together, the “Credit

          Agreements”).1

                  There can be no legitimate dispute that the full amount of the Borrowers’ debt under the

          Credit Agreements (plus interest, fees and costs) is currently due and payable. As detailed

         below, there have been numerous undisputed defaults by the Borrowers, including bankruptcy

         filings by both HVICC and Rincon, which have resulted in acceleration of the amounts due

         under the Credit Agreements.

                  There also can be no legitimate dispute that GIT has a current obligation under the

         Guaranties to repay to UBS the amounts owed by the Borrowers. The Guaranties’ clear and

         unambiguous terms provide “that if a Borrower . . . shall fail to pay in full when due (whether at



          1
              The Guaranties and the Credit Agreements are annexed as Exhibits 1–4 of the October 21, 2019 Affirmation of
              William W. Chandler (“Chandler Aff.”). The First Lien Credit Agreement and First Lien Guaranty Agreement
              are essentially identical to the Second Lien Credit Agreement and the Second Lien Guaranty Agreement,
              respectively. Accordingly, unless otherwise noted, citations to the Guaranties or to the Credit Agreements refer
              to provisions in both the first and second lien versions of the respective agreements.

                                                                   1


                                                              5 of 17
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                 INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                3 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 10 ofNYSCEF:
                                                                                92    10/21/2019




         stated maturity, by acceleration or otherwise) any of the Guaranteed Obligations, the Guarantor

         will promptly pay the same in cash, without any demand or notice whatsoever.”2 Moreover,

         GIT’s obligations under the Guaranty Agreements are “absolute, irrevocable and unconditional

         . . . irrespective of any other circumstance whatsoever that might otherwise constitute a legal or

         equitable discharge or defense.”3

                 Finally, there can be no legitimate dispute that, despite being well aware of its affiliates’

         defaults and the acceleration of the amounts due under the Credit Agreements, GIT has not

         satisfied its obligations under the Guaranties.

                 Accordingly, UBS respectfully requests that the Court enter judgment in UBS’s favor

         against GIT for $100 million, the total amount borrowed under the Credit Agreements, plus all

         interest, fees, and costs due under the Credit Agreements.

                                              JURISDICTION AND VENUE

                 Jurisdiction and venue are proper in this Court because GIT expressly agreed in the

         Guaranties to (i) “irrevocably and unconditionally submit[] to the jurisdiction of” this Court, and

         (ii) “irrevocably and unconditionally waive[] . . . any objection to the laying of venue” in this

         Court for “any suit, action or proceeding arising out of or relating to” the Guaranties.4 See also

         CPLR §§ 503(a), 509.




         2
             Chandler Aff., Ex. 1 § 2.01 (emphasis added).
         3
             Id. § 2.02 (emphasis added).
         4
             Id. §§ 6.09(b), (c).

                                                                2


                                                             6 of 17
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                              INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                3 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 11 ofNYSCEF:
                                                                                92    10/21/2019




                                                 FACTUAL BACKGROUND5

         A.       UBS and the Borrowers Enter Into the Credit Agreements.

                  The relationship between UBS and the Borrowers dates back more than 12 years to

         February 2007, when UBS and the Borrowers (or their predecessors) entered into the Volumetric

         Production Payment Documents relating to the Borrowers’ oil and gas interests in California.6 A

         volumetric production payment (“VPP”) is “a type of structured investment that involves the

         owner of an oil or gas interest selling or borrowing money against a specific volume of

         production associated with that” interest.7 In May 2016, following years of financial and other

         problems that prevented the Borrowers from meeting their VPP obligations, the parties agreed to

         terminate the Volumetric Production Payment Documents and replace them with the Credit

         Agreements.8

                  Under the Credit Agreements, VPP and Borrowers’ VPP related obligations were

         converted to two $50 million notes, for a total of $100 million (each, a “Loan”; together, the

         “Loans”).9 The Credit Agreements, of course, require the Borrowers to repay the Loans with

         interest, and also require the payment of certain fees and costs.10 The Credit Agreements include




         5
              Capitalized terms used but not defined herein shall have the meanings given them in the Credit Agreements and
              the Guaranties.
         6
              Chandler Aff., Ex. 3 § 1.01(a).
         7
              Volumetric production payment (VPP), INVESTOPEDIA (Oct. 21, 2019),
              https://www.investopedia.com/terms/v/volumetric-production-payment.asp.
         8
              Chandler Aff., Ex. 5; id. ¶ 2.
         9
              UBS executed the Credit Agreements as Administrative Agent and Collateral Agent, but it was also the sole
              Lender under those agreements. Id., Ex. 6. In bringing this action, UBS is acting in both its capacity as a
              Lender, and as Administrative Agent and Collateral Agent.
         10
              Id., Ex. 3 §§ 2.04(a), 2.05, 2.06, 2.09. The First Credit Agreement bears an annual interest rate measured by the
              “Adjusted LIBOR Rate,” which is further defined in the First Lien Credit Agreement Section 1.01(a). The
              Second Credit Agreement bears an annual interest rate of 6.00%. Id., Ex. 4 § 1.01(a). Further, the Credit
              Agreements provide for a 2.00% default rate in addition to the annual interest rates. Id. § 2.06(b).

                                                                   3


                                                               7 of 17
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                  INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                3 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 12 ofNYSCEF:
                                                                                92    10/21/2019




         an extensive list of potential Events of Default.11 Not surprisingly, the Events of Default include

         the failure to make principal and interest payments when due.12 It is also an Event of Default for

         a Borrower to commence a voluntary bankruptcy proceeding.13 The Credit Agreements provide

         that, upon the occurrence of an Event of Default, UBS has the right, among other things, to

         accelerate the Borrowers’ obligations and declare any principal, interest, fees or costs due and

         payable, “without presentment, demand, protest or any other notice of any kind.”14 Moreover, in

         the event of a Borrower’s bankruptcy filing, the Borrowers’ Loan obligations “shall

         automatically become due and payable”—i.e., without any declaration and “without presentment,

         demand, protest or any other notice of any kind.”15

                    The Credit Agreements also provide that UBS is entitled to recover all “out-of-pocket

         expenses”—“including the fees, charges and disbursements of any counsel”—it incurs “in

         connection with the enforcement or protection of its rights” under the Credit Agreements.16

         B.         GIT Agrees to Unconditionally and Absolutely Repay the Loans Plus Interest, Fees,
                    and Costs.

                    On the same day that the Borrowers executed the Credit Agreements, GIT entered into

         the Guaranties. The Guaranties, which are governed by New York law, unambiguously provide

         that (i) GIT guarantees to UBS “the prompt payment in full when due (whether at stated

         maturity, by acceleration or otherwise) of the principal of and interest on . . . the Loans made by

         [UBS] to . . . Borrowers,” and (ii) GIT agrees “that if a Borrower . . . shall fail to pay in full



         11
              Id. § 7.01.
         12
              Id. §§ 7.01(a), (b).
         13
              Id. § 7.01(h).
         14
              Id. § 7.01.
         15
              Id.
         16
              Id. § 9.03(a).

                                                            4


                                                        8 of 17
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                                INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                3 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 13 ofNYSCEF:
                                                                                92    10/21/2019




         when due (whether at stated maturity, by acceleration or otherwise) any of the Guaranteed

         Obligations, [GIT] will promptly pay the same in cash, without any demand or notice

         whatsoever.”17

                    The Guaranties further state that GIT’s obligations are “absolute, irrevocable and

         unconditional irrespective of the value, genuineness, validity, regularity or enforceability of the

         Guaranteed Obligations of Borrowers and other Loan Parties under the Credit Agreement . . .

         [and] irrespective of any other circumstance whatsoever that might otherwise constitute a legal

         or equitable discharge or defense of a surety or a Guarantor (except for payment in full).”18 GIT

         also agreed to waive “diligence, presentment, demand of payment, protest, and all notices

         whatsoever” as defenses to their obligations to guarantee payment of Borrowers’ obligations

         under the Credit Agreements.19

                    In addition, GIT expressly acknowledged that each of the Guaranties “constitutes an

         instrument for the payment of money, and [GIT] consents and agrees that [UBS], at its sole

         option, in the event of a dispute by [GIT] in the payment of any moneys due hereunder, shall

         have the right to bring a motion-action under New York CPLR Section 3213.”20

         C.         The Borrowers’ Payment Obligations Under The Credit Agreements Are Due And
                    Payable.

                    Since the Credit Agreements’ execution, there have been numerous Events of Default by

         the Borrowers.

                    On August 19, 2016, UBS sent HVICC a letter notifying it that two Events of Default had

         occurred, including Rincon’s filing, on August 8, 2016, of a voluntary bankruptcy petition in the


         17
              Id., Ex. 1 § 2.01; see also id. § 6.12 (further explaining absolute and unconditional nature of the Guaranties).
         18
              Id. § 2.02.
         19
              Id.
         20
              Id. § 2.06.

                                                                    5


                                                                9 of 17
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                3 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 14 ofNYSCEF:
                                                                                92    10/21/2019




         United States Bankruptcy Court for the Northern District of Texas, Case No. 16-33174-hdh11.21

         The letter further notified HVICC that as a result of those defaults, “the principal of the Loans,

         together with accrued interest thereon and any unpaid accrued Fees and all other Obligations of

         the Borrowers accrued thereunder . . . have automatically become due and payable, without

         presentment, demand, protest or any other notice of any kind.”22

                    On November 4, 2016, UBS sent a letter to HVICC and GIT, referencing the August 19,

         2016 letter and notifying them of five additional defaults under Sections 7.01(d) and 7.01(e) of

         the Credit Agreements.23

                    On May 26, 2017, UBS sent a letter to both HVICC and GIT enclosing, as Exhibit A, a

         list of 19 Defaults and Events of Default under the Credit Agreements.24 Based on these Events

         of Default, UBS declared that “the full amount of the first and second lien loans have been

         accelerated and are currently due and payable.”25

                    UBS sent additional letters to HVICC and GIT on December 15, 2017, January 11, 2018,

         February 9, 2018, March 13, 2018, August 9, 2018, October 16, 2018, November 19, 2018,

         December 11, 2018, January 17, 2019, February7, 2019, March 8, 2019, May 9, 2019, June 10,

         2019, and July 10, 2019.26 In each of these letters, UBS identified additional Events of

         Default—including HVICC’s failure to make certain specified payments of principal, interest,

         fees and costs—and notified HVICC that as a result of those defaults (and the previously

         identified defaults), “the principal of the Loans, together with accrued interest thereon, interest


         21
              Id., Ex. 8.
         22
              Id.
         23
              Id., Ex. 9.
         24
              Id., Ex. 10.
         25
              Id.
         26
              Id., Ex. 11 (containing other letters).

                                                           6


                                                        10 of 17
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                            INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                3 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 15 ofNYSCEF:
                                                                                92    10/21/2019




         accruing at the Default Rate thereon, any unpaid accrued Fees and all other Obligations of the

         Borrowers accrued thereunder . . . automatically became due and payable.”27

                    On July 25, 2019, HVICC filed a voluntary bankruptcy petition in the United States

         Bankruptcy Court for the Southern District of New York, Case No. 19-12417.28 As with

         Rincon’s bankruptcy filing two years earlier, HVICC’s bankruptcy is an Event of Default under

         Section 7.01(h) of the Credit Agreements and is an independently sufficient reason for the Loans

         being “automatically due and payable.”29

                    Subsequent to HVICC’s bankruptcy filing, on August 9, 2019 and September 12, 2019,

         UBS sent HVICC and GIT two additional letters identifying new and additional Events of

         Default.30 The letters also include a calculation of the then-current amounts of interest, fees and

         costs due to UBS under the Credit Agreements.31

                    Since the Closing Date, the Borrowers have not made any required payments of principal,

         interest, fees or costs under the Credit Agreements (other than certain interest payments and fees

         on the First Lien Loan prior to September 2018 and Administrative Agency Fees due on the First

         Lien Loan in 2017).32 Moreover, in its bankruptcy, HVICC has acknowledged that “the current

         outstanding amount due to UBS is approximately $114,000,000”—although UBS contended that

         the then-outstanding amount was at least $128 million.33




         27
              Id.
         28
              HVICC’s bankruptcy has since been transferred to the Central District of California. See In re HVI Cat
              Canyon, Inc., No. 9:19-bk-11573-MB (Bankr. C.D. Cal.).
         29
              Chandler Aff., Ex. 3 § 7.01(h).
         30
              Id., Ex. 12; id., Ex. 13.
         31
              Id., Ex. 12; id., Ex. 13.
         32
              Id. ¶ 18.
         33
              Id., Ex. 14.

                                                                  7


                                                             11 of 17
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                              INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                3 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 16 ofNYSCEF:
                                                                                92    10/21/2019




                  GIT is well aware of the Borrowers’ payment failures and various other defaults, having

         been an addressee on all but one of UBS’s default letters to the Borrowers. But despite its

         absolute and unconditional guaranty of the Borrowers’ payment obligations, GIT has not, to date,

         made any payments on Borrowers’ behalf to UBS.34

                                                   ARGUMENT

                  CPLR § 3213 “provides a speedy and effective means for resolving presumptively

         meritorious claims.” Banco Popular N. Am. v. Victory Taxi Mgmt., 1 N.Y.3d 381, 383 (2004).

         Although CPLR § 3213 is most often employed in connection with promissory notes, it is well

         established that the procedure applies to absolute and unconditional guaranties like those at issue

         here. See, e.g., Cooperatieve Centrale Raiffeisen-Boerenleenbank, B.A., “Rabobank Int’l,” N.Y.

         Branch v. Navarro, 25 N.Y.3d 485, 492 (2015) (“Navarro”) (“[U]nconditional guaranty is an

         instrument for the payment of “money only” within the meaning of CPLR 3213.”); Poah One

         Acquisition Holdings V Ltd. v. Armenta, 96 A.D.3d 560, 560 (1st Dep’t 2012) (“Plaintiff

         appropriately moved based on the absolute and unconditional guaranty.”); Bank of Am., N.A. v.

         Solow, 59 A.D.3d 304, 304–05 (1st Dep’t 2009) (recourse to CPLR § 3213 deemed appropriate

         where the “guaranty was absolute and unconditional”). Moreover, GIT has expressly

         acknowledged—in the Guaranties themselves—that they are “instruments for the payment of

         money,” and that UBS can enforce them through an action under CPLR § 3213.

                  The prima facie case for summary judgment under CPLR § 3213 on a guaranty is simple

         and straightforward—movant need only “prove the existence of the guaranty, the underlying

         debt and the guarantor’s failure to perform under the guaranty.” Navarro, 25 N.Y.3d at 492

         (citations and internal quotation marks omitted); see also Armenta, 96 A.D.3d at 560 (plaintiff


         34
              Id. ¶ 19.

                                                          8


                                                     12 of 17
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                         INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                3 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 17 ofNYSCEF:
                                                                                92    10/21/2019




         “demonstrated its entitlement to summary judgment as against [guarantor] by submitting the

         guaranty executed by him and an affidavit of nonpayment”); Bank of Am., N.A. v. Tatham, 305

         A.D.2d 183, 183 (1st Dep’t 2003) (“[M]otion for summary judgment was properly granted upon

         proof of the loan documents, including the guaranty agreement, and failure to pay in accordance

         therewith.”).

                  UBS easily meets that standard here. UBS’s motion papers include copies of the Credit

         Agreements and the Guaranties, along with evidence that the Borrowers’ debt is currently due

         and payable—including the incontrovertible fact that both HVICC and Rincon have voluntarily

         sought bankruptcy protection—and that neither the Borrowers nor GIT have paid that debt.35

         And while the total amount due to UBS above and beyond the $100 million principal (i.e., the

         interest, fees and other costs the Borrowers agreed to pay under the Credit Agreement) will

         depend upon the date of judgment and require some routine calculation, that does not defeat a

         motion under CPLR § 3213.36 See Plaza 400 Owners Corp. v. Resnicoff, 640 N.Y.S.2d 984, 989

         (N.Y. Civ. Ct. 1996) (“If a guarantee, by its own terms, unconditionally obligates the guarantor

         only to pay money, it is an instrument for the payment of money only. The need for calculation

         or hearing does not disqualify it from CPLR 3213 eligibility.”) (internal citation omitted); see

         also Apple Bank for Sav. v. Mehta, 609 N.Y.S.2d 221, 222 (1st Dep’t 1994) (citing Schwartz v.

         Turner Holdings, Inc., 527 N.Y.S.2d 229, 230 (1st Dep’t 1988)) (affirming trial court’s granting

         of plaintiff’s CPLR § 3213 motion where court ordered clerk of court to “compute[]” “interest as

         prayed for allowable by law”); Lawson v. Patrick Henry Hotel, 2006 WL 4682183 (Sup. Ct.,




         35
              See supra at pp. 5–7 (listing the letters of default sent to parties).
         36
              As noted above, UBS’s September 12, 2019 letter to HVICC and GIT includes a then-current calculation of
              those amounts. See Chandler Aff., Ex. 13.

                                                                       9


                                                                 13 of 17
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                               INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                3 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 18 ofNYSCEF:
                                                                                92    10/21/2019




         N.Y. Cty. July 13, 2006) (stating that courts routinely grant CPLR § 3213 motions and “permit

         the use of outside benchmarks, such as the LIBOR rate” to calculate interest).37

                  Because UBS has established its prima facie case, “the burden shifts to the defendant to

         establish, by admissible evidence, the existence of a triable issue with respect to a bona fide

         defense.” Navarro, 25 N.Y.3d at 492 (citations and internal quotation marks omitted). But GIT

         cannot establish a bona fide defense because, as is typical of absolute and unconditional

         guaranties, any such defense is barred by the Guaranties’ plain language. Under the Guaranties,

         GIT expressly agreed, among other things:

                  •    that its obligation to UBS is “absolute, irrevocable and unconditional, irrespective of
                       the value, genuineness, validity, regularity or enforceability of” Borrowers’
                       obligations under the Credit Agreements;

                  •    that its obligation to UBS is “absolute, irrevocable and unconditional . . . irrespective
                       of any other circumstance whatsoever that might otherwise constitute a legal or
                       equitable discharge or defense of a surety or a Guarantor (except for payment in
                       full)”;

                  •    to waive “diligence, presentment, demand of payment, protest, and all notices
                       whatsoever” as defenses to its guaranty obligations;

                  •    to waive any requirement that UBS “exhaust any right, power or remedy” against the
                       Borrowers or any other person; and

                  •    that the Guaranties are “a continuing, absolute, irrevocable and unconditional
                       guarantee of payment without regard to any right of offset” that UBS may have with
                       respect to the Borrowers.38

                  It is black-letter New York law that courts enforce clear and unambiguous contractual

         terms as written. See Littleton Constr. Ltd. v. Huber Constr., Inc., 27 N.Y.3d 1081, 1083 (2016)


         37
              Further, a movant can recover its costs, expenses, and attorney’s fees arising from an action under CPLR § 3213
              where the instrument sued upon permits such recovery. See Chase Manhattan Bank, N.A. v. Marcovitz, 392
              N.Y.S.2d 435, 436 (1st Dep’t 1977) (where defendant agreed in guaranty to pay “legal and other costs and
              expenses,” plaintiff could recover such costs and expenses on its CPLR § 3213 motion). As discussed above,
              UBS is entitled to recover such expenses under Section 9.03(a) of the Credit Agreements.
         38
              Chandler Aff., Ex. 1 § 2.02; see also id. § 6.12 (noting that GIT’s obligations are “absolute and unconditional”
              irrespective of various conditions).

                                                                   10


                                                              14 of 17
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                               INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                3 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 19 ofNYSCEF:
                                                                                92    10/21/2019




         (“If a contract is complete, clear and unambiguous, it must be enforced according to its plain

         meaning.”). Where a loan agreement or guaranty uses clear and unambiguous language in

         defining the guarantor’s obligations as absolute and unconditional, irrespective of any defenses

         or counterclaims, New York courts consistently grant summary judgment to lenders. See

         Navarro, 25 N.Y.3d at 494 (granting summary judgment where, “[b]y its plain terms, in broad,

         sweeping and unequivocal language, the guaranty forecloses any challenge to the enforceability

         and validity of the documents which establish defendant's liability for payments arising under the

         purchase agreement, as well as to any other possible defense to his liability for the obligations of

         the [borrower] businesses”). Therefore, unless GIT can somehow conjure up a bona fide defense

         that escapes the broad reach of the provisions it agreed to—and it cannot—UBS is entitled to

         summary judgment.

                                                  CONCLUSION

                UBS has demonstrated that (i) the Borrowers’ debts under the Credit Agreements are due

         and owing, (ii) GIT has absolutely and unconditionally guaranteed the payment of those debts,

         and (iii) UBS has not been paid. Accordingly, UBS respectfully requests that the Court enter

         judgment for UBS against GIT in the amount of $100 million, plus interest, fees, costs and

         expenses, including legal fees incurred in enforcing the agreements, due under the Credit

         Agreements, and for such other and further relief as the Court deems just and proper.




                                                          11


                                                      15 of 17
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                  INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                3 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 20 ofNYSCEF:
                                                                                92    10/21/2019




         Dated: October 21, 2019                            Respectfully submitted,
                New York, New York
                                                    O’MELVENY & MYERS LLP




                                                    By:
                                                          Daniel L. Cantor
                                                          Ethan M. Scapellati
                                                          7 Times Square
                                                          New York, New York 10036
                                                          Phone: (212) 326 2000

                                                    Attorneys for Plaintiff UBS AG, London
                                                    Branch




                                               12


                                            16 of 17
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                       INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                3 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 21 ofNYSCEF:
                                                                                92    10/21/2019




                                     Rule 17 Word Count Certification

         Word Count: Under 22 NYCRR § 202.70(g) Rule 17, all memoranda of law are limited to 7,000

         words. This memorandum of law is compliant because it contains 3,201 words.



         Dated: October 21, 2019                          Respectfully submitted,
                New York, New York
                                                          O’MELVENY & MYERS LLP




                                                          By:
                                                                Daniel L. Cantor
                                                                Ethan M. Scapellati
                                                                7 Times Square
                                                                New York, New York 10036
                                                                Phone: (212) 326 2000

                                                          Attorneys for Plaintiff UBS AG, London
                                                          Branch




                                                     13


                                                  17 of 17
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                               INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                4 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 22 ofNYSCEF:
                                                                                92    10/21/2019




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK

         --------------------------------------------------------------- X
         UBS AG, LONDON BRANCH,                                          :   Index No. _____
                                                                         :   Mot. Seq. ___
                                                  Plaintiff,             :
                                                                         :
                            -against-                                    :
                                                                         :
         GREKA INTEGRATED, INC.,                                         :
                                                                         :
                                                  Defendant.
                                                                         :
         --------------------------------------------------------------- :



                                    AFFIDAVIT OF WILLIAM W. CHANDLER

         STATE OF CONNECTICUT )
                              ) ss.:
         COUNTY OF FAIRFIELD )

                 William W. Chandler, being duly sworn, deposes and says:

                 1.       I am a Managing Director of plaintiff UBS AG, London Branch (“UBS”).

         I respectfully submit this affidavit in support of UBS’s Motion for Summary Judgment in Lieu

         of Complaint under CPLR § 3213. I make this affidavit based on personal knowledge and the

         review of certain UBS records, and I could and would testify competently to the facts stated in

         this affidavit if called as a witness.

                 2.       On February 14, 2007, UBS and HVI Cat Canyon, Inc. (“HVICC”) and Rincon

         Island Limited Partnership (“Rincon,” and together with HVICC, the “Borrowers”) entered into

         the Volumetric Production Payment Documents in connection with the Borrowers’ oil and gas




                                                            1 of 5
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                               INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                4 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 23 ofNYSCEF:
                                                                                92    10/21/2019




         interests in California.1 On May 20, 2016, following years of financial and other problems that

         prevented the Borrowers from meeting their VPP obligations, the parties agreed to terminate the

         Volumetric Production Payment Documents and replace them with the First and Second Lien

         Credit Agreements (together, the “Credit Agreements”).

                3.        On the same day, May 20, 2016, UBS and Greka Integrated, Inc. (“GIT”) entered

         into and executed the First and Second Greka Integrated Guaranty Agreements (together, the

         “Guaranties”).

                4.        Attached as Exhibit 1 is a true and correct copy of the executed First Lien Greka

         Integrated Guaranty Agreement dated as of May 20, 2016, by and among UBS and GIT.

                5.        Attached as Exhibit 2 is a true and correct copy of the executed Second Lien

         Greka Integrated Guaranty Agreement dated as of May 20, 2016, by and among UBS and GIT.

                6.        Attached as Exhibit 3 is a true and correct copy of the executed First Lien Credit

         Agreement dated as of May 20, 2016, by and among UBS, Borrowers, and GOGH, LLC.

                7.        Attached as Exhibit 4 is a true and correct copy of the executed Second Lien

         Credit Agreement dated as of May 20, 2016, by and among UBS, Borrowers, and GOGH, LLC.

                8.        Attached as Exhibit 5 is a true and correct copy of the executed Termination

         Agreement dated as of May 20, 2016, by and among UBS and Borrowers.

                9.        Attached as Exhibit 6 is a true and correct copy of Schedule 1.01(d) to the First

         Lien Credit Agreement, which demonstrates that UBS was the sole lender under that agreement.




         1
             Capitalized terms used but not defined herein shall have the meanings given them in
             Plaintiff’s Memorandum of Law in Support of its Motion for Summary Judgment in Lieu of
             Complaint under CPLR §3213.

                                                            2



                                                        2 of 5
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                            INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                4 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 24 ofNYSCEF:
                                                                                92    10/21/2019




                10.    Attached as Exhibit 7 is a true and correct copy of Schedule 1.01(d) to the

         Second Lien Credit Agreement, which demonstrates that UBS was the sole lender under that

         agreement.

                11.    Attached as Exhibit 8 is a true and correct copy of the letter regarding “Notice of

         Default under the Credit Agreements,” dated August 19, 2016, sent by UBS to HVICC.

                12.    Attached as Exhibit 9 is a true and correct copy of the letter regarding “Notice of

         Additional Defaults under the Credit Agreements,” dated November 4, 2016, sent by UBS to

         HVICC and GIT.

                13.    Attached as Exhibit 10 is a true and correct copy of the letter regarding “Defaults

         under the Credit Agreements,” dated May 26, 2017, sent by UBS to HVICC and GIT (the “May

         26, 2017 Letter”).

                14.    Attached as Exhibit 11 is a true and correct copy of the letter regarding “Defaults

         and Reservation of Rights under the Credit Agreements,” dated July 10, 2019, sent by UBS to

         HVICC and GIT. Appended to the original letter was the May 26, 2017 Letter and fourteen

         (14) other letters that UBS had previously sent to HVICC and GIT regarding “Defaults and

         Reservation of Rights under the Credit Agreements.” These fourteen letters (which are included

         in Exhibit 11) are dated December 15, 2017, January 11, 2018, February 9, 2018, March 13,

         2018, August 9, 2018, October 16, 2018, November 19, 2018, December 11, 2018, January 17,

         2019, February 7, 2019, March 8, 2019, April 8, 2019, May 9, 2019, and June 10, 2019.

                15.    Attached as Exhibit 12 is a true and correct copy of the letter regarding “Defaults

         and Reservation of Rights under the Credit Agreements,” dated August 9, 2019, sent by UBS to

         HVICC and GIT.




                                                         3



                                                     3 of 5
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                                                                                                            INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                4 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 25 ofNYSCEF:
                                                                                92    10/21/2019



                             16.             Attached                as Exhibit            13 is a true             and        correct       copy      of the         letter                           "Defaults
                                                                                                                                                                                 regarding

                                                                                                           Agreements,"
             and      Reservation                  of    Rights           under      the    Credit                                          dated      September                12,    2019,        sent    by


             UBS        to HVICC                   and       GIT.


                             17.             Attached                as Exhibit            14 is a true             and        correct       copy      of     an August               4, 2019       order


             issued       by       the     United            States        Bankruptcy              Court         for       the    Southern           District          of New            York     in In     re


             HVI       Cat     Canyon,               Inc.,         Case     No.      19-12417,             titled          "Interim          Order      Granting               Debtor's         Motion


             Pursuant           to       11 U.S.C.             §§      105,       361,     362     and     363         Approving              Use      of      Cash      Collateral,            Providing

                                                                                                                                                                                           4001."
             Adequate              Protection                and      Scheduling             Final       Hearing               Pursuant            to Bankruptcy                Rule



                             18.             Since           the     Closing         Date        of the        Credit          Agreements,              the      Borrowers               have     not      made



             any      required            payments                 of principal,           interest,        fees        or costs           under      the     Credit       Agreements                to UBS


             (other      than,           certain         interest         payments           due       on the          First      Lien      Loan       prior      to    September               2018       and     the


          Administrative                      Agency                Fee    due      on the       First     Lien            Loan       in 2017).


                                                                                                                                                      Borrowers'
                             19.             To      date,         GIT      has     not    made          any     payments                on the                                 behalf      to UBS          under



          the      Guaranties.


                                                                                                                                       A
                                                                                                                                           ILLIAM           W.    CHANDLER
          Sworn           to before                me this
         2         +day          of      October,            2019




          Nétary             Public


                       DIAbJA                M.         SANTO
          Notary          Públic,           State         of Connecticut

          My Commissi00                      Expires          Jan.        31, 2023




                                                                                                                       4




                                                                                                          4 of 5
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                            INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                4 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 26 ofNYSCEF:
                                                                                92    10/21/2019




                                       Rule 17 Word Count Certification

         Word Count: Under 22 NYCRR § 202.70(g) Rule 17, all affidavits are limited to 7,000 words.

         This affidavit is compliant because it contains 931 words.



                                                               Respectfully submitted,
          Dated: October 21, 2019
                New York, New York
                                                               O’MELVENY & MYERS LLP




                                                               By:
                                                                     Daniel L. Cantor
                                                                     Ethan M. Scapellati
                                                                     7 Times Square
                                                                     New York, New York 10036
                                                                     Phone: (212) 326 2000

                                                               Attorneys for Plaintiff UBS AG, London
                                                               Branch




                                                          5



                                                      5 of 5
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                           INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 27 ofNYSCEF:
                                                                                92    10/21/2019




                            EXHIBIT 1
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                       INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 28 ofNYSCEF:
                                                                                92    10/21/2019




                                                                                 EXECUTION VERSION




                           FIRST LIEN GREKA INTEGRATED GUARANTY AGREEMENT

                                                         20 2016,
                                           dated as of May_,

                                                    among

                                         GREKA INTEGRATED, INC.

                                                 as Guarantor,

                                                      and

                                        UBS AG, LONDON BRANCH,

                                  as Administrative Agent and Collateral Agent




         OMM_US:74139845
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                                                              INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 29 ofNYSCEF:
                                                                                92    10/21/2019




                                                                TABLE OF CONTENTS


         Section

                                                                        ARTICLE!
                                                                       DEFINITIONS

         Section 1.01      Defined Terms ..................................................................................................................... l
         Section 1.02      Resolution of Drafting Ambiguities .................................................................................... 3

                                                                         ARTICLE II

         Section 2.01      The Guarantee ..................................................................................................................... 3
         Section 2.02      Obligations Unconditional. ................................................................................................. 3
         Section 2.03      Reinstatement.. .................................................................................................................... 5
         Section 2.04      Subrogation; Subordination ................................................................................................. 5
         Section 2.05      Remedies ............................................................................................................................. 5
         Section 2.06      Instrument for the Payment of Money ................................................................................ 5
         Section 2.07      Continuing Guarantee ......................................................................................................... 5
         Section 2.08      General Limitation on Guarantee Obligations .................................................................... 5
         Section 2.09      Additional Waivers and Agreements .................................................................................. 6

                                                          ARTICLE III
                                                REPRESENTATIONS AND WARRANTIES

         Section 3.01      Organization; Powers .......................................................................................................... 7
         Section 3.02      Authorization; Enforceability .............................................................................................. 7
         Section 3.03      No Conflicts ........................................................................................................................ 7
         Section 3.04      Financial Statements; Projections; Benefit.......................................................................... 8
         Section 3.05      Equity Interests and Subsidiaries........................................................................................ 8
         Section 3.06      Litigation; Compliance with Laws ...................................................................................... 9
         Section 3.07      Agreements ......................................................................................................................... 9
         Section 3.08      Taxes ................................................................................................................................... 9
         Section 3.09      No Material Misstatements ............................................................................................... 10
         Section 3.10      Solvency ............................................................................................................................ 10
         Section 3.11      Security Documents .......................................................................................................... 10
         Section 3.12      Anti-Terrorism and Related Laws ..................................................................................... 11

                                                                ARTICLE IV
                                                          AFFIRMATIVE COVENANTS

         Section 4.01      Reporting Covenants ......................................................................................................... 12
         Section 4.02      Greka Refining Asset Sale ................................................................................................ 13

                                                                          ARTICLEV

                                                              NEGATIVE COVENANTS

         Section 5.01      Liens .................................................................................................................................. 13

                                                                                  -i-
         OMM_US:74139845
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                                                             INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 30 ofNYSCEF:
                                                                                92    10/21/2019




         Section 5.02      Dividends .......................................................................................................................... 13
         Section 5.03      Greka Refining Asset Sale................................................................................................ 13
         Section 5.04      Transactions with Affiliates .............................................................................................. 14

                                                                         ARTICLE VI

                                                                   MISCELLANEOUS

         Section 6.01      Notices ............................................................................................................................... 14
         Section 6.02      Waivers; Amendment. ....................................................................................................... 16
         Section 6.03      Damage Waiver ................................................................................................................. 16
         Section 6.04      Successors and Assigns ..................................................................................................... 16
         Section 6.05      Survival of Agreement. ..................................................................................................... 17
         Section 6.06      Counterparts; Integration; Effectiveness ........................................................................... 17
         Section 6.07      Severability....................................................................................................................... 17
         Section 6.08      Right of Setoff................................................................................................................... 17
         Section 6.09      Governing Law; Jurisdiction; Consent to Service of Process ........................................... 18
         Section 6.10      Waiver of Jury Trial. ......................................................................................................... 19
         Section 6.11      Headings ............................................................................................................................ 19
         Section 6.12      Obligations Absolute ......................................................................................................... 19
         Section 6.13      No Advisory or Fiduciary Responsibility ......................................................................... 20



         EXHIBITS

         Exhibit A                     Greka Refining Officer's Certificate

         SCHEDULES

         Schedule 3.0S(a)               Equity Interests and Subsidiaries
         Schedule 3.06                  Litigation
         Schedule 3.07                  Agreements




                                                                                 -ii-
         OMM_US:74139845
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                      INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 31 ofNYSCEF:
                                                                                92    10/21/2019




                           FIRST LIEN GREKA INTEGRATED GUARANTY AGREEMENT

                            This FIRST LIEN GREKA INTEGRATED GUARANTY AGREEMENT dated as of
          May_,  20 2016 (as amended, amended and restated, supplemented or otherwise modified from time to
          time in accordance with the provisions hereof, this "Agreement" or this "Guarantee") made by GREKA
          INTEGRATED, INC. (the "Guarantor"), as guarantor, in favor of UBS AG, LONDON BRANCH, in its
          capacities as administrative agent and as collateral agent pursuant to the Credit Agreement (as hereinafter
          defined), for the benefit of the Secured Parties (as defined in the Credit Agreement) (in its capacity as
          administrative agent and together with any successors in such capacity, the "Administrative Agent" and
          in its capacity as collateral agent and together with any successors in such capacity, the "Collateral
          Agent").

                                                      RECITALS
                             A.       The Borrowers, Holdings, the Administrative Agent, the Collateral Agent and the
          lenders thereunder have, in connection with the execution and delivery of this Agreement, entered into
                                                                   20 2016 (as amended, amended and restated,
          that certain first lien credit agreement, dated as of May_,
          supplemented or otherwise modified from time to time, the "Credit Agreement"; which term shall also
          include and refer to any increase in the amount of indebtedness under the Credit Agreement and any
          refinancing or replacement of the Credit Agreement (whether under a bank facility, securities offering or
          otherwise) or one or more successor or replacement facilities whether or not with a different group of
          agents or lenders (whether under a bank facility, securities offering or otherwise) and whether or not with
          different obligors upon the Administrative Agent's acknowledgment of the termination of the predecessor
          Credit Agreement).

                           B.       The Guarantor will receive substantial benefits from the execution, delivery and
          performance of the obligations under the Credit Agreement and the other Loan Documents and is,
          therefore, willing to enter into this Agreement.

                          C.       The Guarantor is willing in-evocably and unconditionally to guaranty the Secured
          Obligations as and to the extent provided herein.

                                                      AGREEMENT
                          NOW THEREFORE, based upon the foregoing and other good and valuable
         consideration, the receipt and sufficiency of which are hereby acknowledged, and in order to induce
         Lenders to enter into the Credit Agreement and to make Loans and other extensions of credit thereunder,
         the Guarantor hereby agrees as follows:

                                                        ARTICLE I
                                                       DEFINITIONS

                           SECTION 1.01       Defined Terms.

                        (a)     Terms used but not otherwise defined herein that are defined in the Credit
         Agreement shall have the meanings given to them in the Credit Agreement. Sections 1.03 and 1.05 of the




         OMM_US:74139845
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                           INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 32 ofNYSCEF:
                                                                                92    10/21/2019




          Credit Agreement shall apply herein mutatis mutandis.

                            (b)     The following terms shall have the following meanings:

                            "Administrative Agent" shall have the meaning assigned to such term in the preamble.

                            "Agreement" shall have the meaning assigned to such term in the preamble.

                            "Collateral Agent" shall have the meaning assigned to such term in the preamble.

                            "Credit Agreement" shall have the meaning assigned to such term in the recitals.

                         "Greka Collateral" shall mean all propetiy pledged or granted as collateral pursuant to
          the Greka Security Agreement from time to time.

                        "Greka Refining" shall mean Greka Refining Company (formerly known as Santa Maria
          Refining Company), a California corporation.

                           "Greka Refining Asset Sale" shall mean the conveyance, sale, transfer or other
          disposition (including by way of merger or consolidation or a dividend or other distribution) of (i) any
          Equity Interests in Greka Refining or (ii) all or substantially all, or any substantial part, of the assets of
          Greka Refining, including, without limitation, the sale of the refinery of Greka Refining.

                          "Greka Refining Credit Facility" shall mean the Credit Agreement, dated as of
          September l 0, 20 l 0, to which Greka Refining is a party, as such agreement may be amended,
          supplemented, restated, modified, refinanced or otherwise replaced from time to time.

                            "Guarantee" shall have the meaning assigned to such term in the preamble.

                            "Guaranteed Obligations" shall have the meaning assigned to such term in Section
          2.01.

                            "Guarantor" shall have the meaning assigned to such term in the preamble.

                            "Net Proceeds" shall mean the proceeds received by the Guarantor, Greka Refining or
          any of their respective Affiliates (including cash proceeds subsequently received in respect of non-cash
          consideration initially received) in respect of a Greka Refining Asset Sale net, solely in the case of a
          Greka Refining Asset Sale to a Person that is not the Guarantor or an Affiliate of the Guarantor, of
          (i) selling expenses paid or payable to an unrelated third patiy (including reasonable brokers' fees or
          commissions, legal, accounting and other professional and transactional fees, transfer and similar taxes
          and the Guarantor's good faith estimate of income taxes actually paid or payable in connection with such
          Greka Refining Asset Sale); (ii) amounts provided as a reserve, in accordance with GAAP, against (x) any
          liabilities under any indemnification obligations associated with any Greka Refining Asset Sale to an
          unrelated third pat1y, or (y) any other liabilities retained by the Guarantor associated with the properties
          sold in any Greka Refining Asset Sale to an unrelated third party (excluding any liabilities owed to any
          Affiliates) (provided that, to the extent and at the time any such amounts are released from such reserve,
          such amounts shall constitute Net Proceeds); (iii) the Guarantor's good faith estimate of payments
          required to be made with respect to unassumed liabilities relating to the properties sold within 90 days of

                                                                  2
          OMM_US 74139845
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                       INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 33 ofNYSCEF:
                                                                                92    10/21/2019




         any Greka Refining Asset Sale (excluding liabilities owed to any Affiliate) (provided that, to the extent
         such cash proceeds are not used to make payments in respect of such unassumed liabilities within 90 days
         of such Greka Refining Asset Sale, such cash proceeds shall constitute Net Proceeds); and (iv) the
         principal amount, premium or penalty, if any, interest and other amounts outstanding under the Greka
         Refining Credit Facility which are secured by a Lien on the properties sold in any Greka Refining Asset
         Sale and which are repaid with such proceeds (other than any such Indebtedness assumed by any
         purchaser of such properties).

                           SECTION 1.02       Resolution of Drafting Ambiguities.

                           The Guarantor acknowledges and agrees that it was represented by counsel in connection
         with the execution and delivery of this Agreement and the other Loan Documents to which it is a party,
         that it and its counsel reviewed and participated in the preparation and negotiation hereof and thereof and
         that any rule of construction to the effect that ambiguities are to be resolved against the drafting party
         shall not be employed in the interpretation hereof or thereof.

                                                         ARTICLE II

                           SECTION 2.01       The Guarantee.

                           The Guarantor hereby guarantees to each Secured Party and their respective successors
         and assigns, the prompt payment in full when due (whether at stated maturity, by required prepayment,
         declaration, demand, by acceleration or otherwise) of the principal of and interest on (including any
         interest, fees, costs or charges that would accrue but for the provisions of the Title 11 of the United States
         Code after any bankruptcy or insolvency petition under Title 11 of the United States Code) the Loans
         made by the Lenders to, and the Notes held by each Lender of, Borrowers, and all other Secured
         Obligations from time to time owing to the Secured Parties by any other Loan Party under any other Loan
         Document or by any other Loan Party under any Hedging Agreement or Treasury Services Agreement
         entered into with a counterparty that is a Secured Party (provided that, in the case of any Hedging
         Agreement, the Required Lenders shall have consented to such counterparty being a Secured Party with
         respect to Hedging Agreements), in each case strictly in accordance with the terms thereof (such
         obligations being herein collectively called the "Guaranteed Obligations"). The Guarantor hereby
         agrees that if a Borrower or another Company shall fail to pay in full when due (whether at stated
         maturity, by acceleration or otherwise) any of the Guaranteed Obligations, the Guarantor will promptly
         pay the same in cash, without any demand or notice whatsoever, and that in the case of any extension of
         time of payment or renewal of any of the Guaranteed Obligations, the same will be promptly paid in full
         when due (whether at extended maturity, by acceleration or otherwise) in accordance with the terms of
         such extension or renewal. The liability of the Guarantor under this Guarantee is a primary, and not
         secondary, obligation of such Guarantor.

                           SECTION 2.02       Obligations Unconditional.

                         The obligations of the Guarantor under Section 2.01 shall constitute a guaranty of
         payment and, to the fullest extent permitted by applicable Requirements of Law, are absolute, irrevocable
         and unconditional, irrespective of the value, genuineness, validity, regularity or enforceability of the
         Guaranteed Obligations of Borrowers and other Loan Parties under the Credit Agreement, the Notes, if
         any, the Guaranty Agreement or any other agreement or instrument referred to herein or therein, or any


                                                               3
         OMM_US:74139845
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                    INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 34 ofNYSCEF:
                                                                                92    10/21/2019




         substitution, release or exchange of any other guarantee of or security for any of the Guaranteed
         Obligations, and, irrespective of any other circumstance whatsoever that might otherwise constitute a
         legal or equitable discharge or defense of a surety or a Guarantor (except for payment in full). Without
         limiting the generality of the foregoing, it is agreed that, to the fullest extent permitted by applicable
         Requirements of Law, the occurrence of any one or more of the following shall not alter or impair the
         liability of the Guarantor hereunder which shall remain absolute, irrevocable and unconditional under any
         and all circumstances as described above:

                         (i)    at any time or from time to time, without notice to the Guarantor, the time for any
                 performance of or compliance with any of the Guaranteed Obligations shall be extended, or such
                 performance or compliance shall be waived;

                          (ii)    any of the acts mentioned in any of the provisions of this Agreement, the Credit
                 Agreement or the Notes, if any, or any other agreement or instrument referred to herein or therein
                 shall be done or omitted;

                         (iii)    the maturity of any of the Guaranteed Obligations shall be accelerated, or any of
                 the Guaranteed Obligations shall be amended in any respect, or any right under the Loan
                 Documents or any other agreement or instrument referred to herein or therein shall be amended or
                 waived in any respect or any other guarantee of any of the Guaranteed Obligations or any security
                 therefor shall be released or exchanged in whole or in part or otherwise dealt with;

                         (iv)     any Lien or security interest granted to any Lender, Agent or other Secured Party
                 as security for any of the Guaranteed Obligations shall fail to be perfected; or

                           (v)   the release of the Guarantor or any other guarantor that provides a Guarantee.

                          The Guarantor hereby expressly waives, to the fullest extent allowed by applicable
         Requirements of Law, diligence, presentment, demand of payment, protest and all notices whatsoever,
         and any requirement that any Secured Party exhaust any right, power or remedy or proceed against either
         Borrower under this Agreement, the Credit Agreement or the Notes, if any, or any other agreement or
         instrument referred to herein or therein, or against any other person under any other guarantee of, or
         security for, any of the Guaranteed Obligations. The Guarantor waives, to the fullest extent permitted by
         applicable Requirements of Law, any and all notice of the creation, renewal, extension, waiver,
         termination or accrual of any of the Guaranteed Obligations and notice of or proof of reliance by any
         Secured Party upon this Guarantee or acceptance of this Guarantee, and the Guaranteed Obligations, and
         any of them, shall conclusively be deemed to have been created, contracted or incurred in reliance upon
         this Guarantee, and all dealings between Borrowers and the Secured Parties shall likewise be conclusively
         presumed to have been had or consummated in reliance upon this Guarantee. This Guarantee shall be
         construed as a continuing, absolute, irrevocable and unconditional guarantee of payment without regard to
         any right of offset with respect to the Guaranteed Obligations at any time or from time to time held by
         Secured Parties, and the obligations and liabilities of the Guarantor hereunder shall not be conditioned or
         contingent upon the pursuit by the Secured Parties or any other person at any time of any right or remedy
         against Borrowers or against any other person which may be or become liable in respect of all or any part
         of the Guaranteed Obligations or against any collateral security or guarantee therefor or right of offset
         with respect thereto. This Guarantee shall remain in full force and effect and be binding in accordance
         with and to the extent of its terms upon the Guarantor and the successors and assigns thereof, and shall

                                                              4
         OMM_US:74139845
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                      INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 35 ofNYSCEF:
                                                                                92    10/21/2019




         inure to the benefit of the Secured Parties, and their respective successors and assigns, notwithstanding
         that from time to time during the term of this Agreement there may be no Guaranteed Obligations
         outstanding.

                           SECTION 2.03       Reinstatement.

                          The obligations of the Guarantor under this Guarantee shall be automatically reinstated if
         and to the extent that for any reason any payment by or on behalf of any Loan Party in respect of the
         Guaranteed Obligations is rescinded or must be otherwise restored by any holder of any of the Guaranteed
         Obligations, whether as a result of any proceedings in bankruptcy or reorganization or otherwise.

                           SECTION 2.04       Subrogation; Subordination.

                           The Guarantor hereby agrees that until the indefeasible payment and satisfaction in full in
         cash of all Guaranteed Obligations it shall waive any claim and shall not exercise any right or remedy,
         direct or indirect, arising by reason of any performance by it of its guarantee in Section 2.01, whether by
         subrogation or otherwise, against any of the Borrowers, Holdings or any other guarantor of any of the
         Guaranteed Obligations or any security for any of the Guaranteed Obligations. Any Indebtedness of any
         Loan Party or Subsidiary owing to the Guarantor shall be subordinated to the Secured Obligations in the
         manner set forth in the Intercompany Note evidencing such Indebtedness.

                           SECTION 2.05       Remedies.

                          The Guarantor agrees that, as between the Guarantor and the Lenders and Agents, the
         obligations of Borrowers under the Credit Agreement and the Notes, if any, may be declared to be
         forthwith due and payable as provided in Section 7 .01 of the Credit Agreement (and shall be deemed to
         have become automatically due and payable in the circumstances provided in Section 7.01 of the Credit
         Agreement) for purposes of Section 2.01, notwithstanding any stay, injunction or other prohibition
         preventing such declaration (or such obligations from becoming automatically due and payable) as
         against a Borrower and that, in the event of such declaration (or such obligations being deemed to have
         become automatically due and payable), such obligations (whether or not due and payable by a Borrower)
         shall forthwith become due and payable by the Guarantor for purposes of Section 2.01.

                           SECTION 2.06       Instrument for the Payment of Money.

                            The Guarantor hereby acknowledges that the guarantee in this Agreement constitutes an
         instrument for the payment of money, and consents and agrees that any Lender, Agent or other Secured
         Party, at its sole option, in the event of a dispute by such Guarantor in the payment of any moneys due
         hereunder, shall have the right to bring a motion-action under New York CPLR Section 3213.

                           SECTION 2.07       Continuing Guarantee.

                         The guarantee in this Agreement is a continuing guarantee of payment, and shall apply to
         all Guaranteed Obligations whenever arising.

                           SECTION 2.08       General Limitation on Guarantee Obligations.

                           In any action or proceeding involving any state corporate limited partnership or limited

                                                               5
         OMM_US:74139845
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                       INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 36 ofNYSCEF:
                                                                                92    10/21/2019




         liability company law, or any applicable state, federal or foreign bankruptcy, insolvency, reorganization
         or other law affecting the rights of creditors generally, if the obligations of the Guarantor under
         Section 2.01 would otherwise be held or determined to be void, voidable, invalid or unenforceable, or
         subordinated to the claims of any other creditors, on account of the amount of its liability under
         Section 2.01, then, notwithstanding any other provision to the contrary, the amount of such liability shall,
         without any further action by the Guarantor, any Loan Party or any other person, be automatically limited
         and reduced to the highest amount that is valid and enforceable and not subordinated to the claims of
         other creditors as determined in such action or proceeding.

                           SECTION 2.09       Additional Waivers and Agreements.

                 Notwithstanding any provisions of this Agreement or the other Loan Documents to the contrary,
         the Guarantor further irrevocably and unconditionally waives each of the following, to the fullest extent
         permitted by applicable Requirements of Law:

                     (i) any defense based upon invalidity, irregularity or unenforceability of the Guaranteed
         Obligations as against any Borrower or any other Person, or any discharge or limitation of the liability of
         any Borrower or any other Person, or any restraint or stay applicable to actions against any Borrower,
         whether such disability, limitation or restraint or stay is consensual, or by order of a court or other
         governmental authority, or arising by operation of law or any liquidation, receivership, bankruptcy, or
         other debtor-relief proceeding (except, in each case, for payment in full);

                      (ii) any rights of the Guarantor of subrogation, reimbursement, indemnification, and/or
         contribution against any Borrower or any other Person (provided that subsequent to indefeasible payment
         and satisfaction in full in cash of all Guaranteed Obligations, the Guarantor may pursue such rights to the
         extent permitted by Section 2.04 of this Agreement), and any other rights or defenses that are or may
         become available to such Guarantor or any other Person by reason of Sections 2787-2855, inclusive of the
         California Civil Code;

                      (iii) any rights or defenses that may be available by reason of any election of remedies by a
         Secured Party (including, without limitation, any such election which in any manner impairs, effects,
         reduces, releases, destroys or extinguishes the Guarantor's subrogation rights, rights to proceed against
         any Borrower for reimbursement, or any other rights of the Guarantor to proceed against any other Person
         or security (e.g., an election which destroys the Guarantor's rights of subrogation or reimbursement
         against any Borrower or any other Person by operation of Section 580d of the California Code of Civil
         Procedure or otherwise)); and

                      (iv)     if the Guaranteed Obligations are secured by real property or an estate for years, the
         Guarantor further waives any rights or defenses such Guarantor may have because the Guaranteed
         Obligations are secured by real property or an estate for years. These rights or defenses include, but are
         not limited to, any rights or defenses based upon, directly or indirectly, any of Section 580a, 580b, 580d
         or 726 of the California Code of Civil Procedure.

                  The foregoing provisions of this Agreement mean, among other things, that, to the fullest extent
         permitted by applicable Requirements of Law (a) a Secured Party may collect from the Guarantor without
         first foreclosing on any real or personal property Collateral pledged by any Borrower or any other
         guarantor or Person for the Guaranteed Obligations; and (b) if a Secured Party forecloses on a real

                                                               6
         OMM_US:74139845
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                      INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 37 ofNYSCEF:
                                                                                92    10/21/2019




         property pledged by any Borrower or Person: (1) the amount of the Guaranteed Obligations may be
         reduced only by the price for which the Collateral sold at the foreclosure sale, even if the Collateral was
         worth more than the sale price; and (2) the Secured Parties may collect from the Guarantor even if the
         Secured Parties, by foreclosing on the real property Collateral, have destroyed any right of the Guarantor
         or Persons to collect from any Borrower or any other guarantor or Person.

                                                ARTICLE III
                                      REPRESENTATIONS AND WARRANTIES

                           SECTION 3.01       Organization; Powers.

                           The Guarantor (a) is duly organized and validly existing under the laws of the jurisdiction
         of its organization, (b) has all requisite corporate power and authority to carry on its business as now
         conducted and to own and lease its property and (c) is qualified and in good standing (to the extent such
         concept is applicable in the applicable jurisdiction) to do business in every jurisdiction where such
         qualification is required, except in such jurisdictions where the failure to so qualify or be in good
         standing, individually or in the aggregate, could not reasonably be expected to result in a Material
         Adverse Effect. There is no existing default under any Organizational Document of the Guarantor or any
         event which, with the giving of notice or passage of time or both, would constitute a default by any party
         thereunder.

                           SECTION 3.02       Authorization; Enforceability.

                          The Transactions to be entered into by the Guarantor are within its powers and have been
         duly authorized by all necessary action on the part of the Guarantor. Each of this Agreement and the
         Greka Security Agreement has been duly executed and delivered by the Guarantor and constitutes, and
         when executed and delivered by the Guarantor, will constitute, a legal, valid and binding obligation of the
         Guarantor, enforceable in accordance with its terms, subject to applicable bankruptcy, insolvency,
         reorganization, moratorium or other laws affecting creditors' rights generally and subject to general
         principles of equity, regardless of whether considered in a proceeding in equity or at law.

                           SECTION 3.03       No Conflicts.

                           The transactions contemplated by this Guarantee and the Greka Security Agreement
         (a) do not require any consent or approval of, registration or filing with, or any other action by, any
         Governmental Authority, except (i) such as have been obtained or made and are in full force and effect
         and (ii) consents, approvals, registrations, filings, permits or actions the failure to obtain or perform
         which could not, individually or in the aggregate, reasonably be expected to result in a Material Adverse
         Effect, (b) will not violate the Organizational Documents of the Guarantor, (c) will not violate any
         Requirement of Law in any material respect, (d) will not violate or result in a default or require any
         consent or approval under any indenture, agreement or other instrument, in each case with respect to
         Indebtedness of Greka Integrated or any of its Subsidiaries, binding upon the Guarantor or any of its
         Subsidiaries or its or their respective properties, or give rise to a right thereunder to require any payment
         to be made by the Guarantor, (e) will not in any material respect violate or result in a default or require
         any consent or approval under any agreement or other instrument (other than with respect to Indebtedness
         of the Guarantor or any of its Subsidiaries) binding upon the Guarantor or any of its Subsidiaries or its or
         their respective properties, or give rise to a right thereunder to require any payment to be made by the


                                                               7
         OMM_US:74139845
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                        INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 38 ofNYSCEF:
                                                                                92    10/21/2019




         Guarantor, and (f) will not result in the creation or imposition of any Lien on any property of the
         Guarantor or any of its Subsidiaries, except Liens created by the Loan Documents and Permitted Liens.

                           SECTION 3.04       Financial Statements; Projections; Benefit.

                          (a)     Historical Financial Statements. The Guarantor has heretofore delivered to the
         Administrative Agent the consolidated balance sheets and related consolidated statements of income,
         stockholders' equity and cash flows of the Guarantor and its Subsidiaries, (i) as of and for the fiscal years
         ended December 31, 2012, December 31, 2013 and December 31, 2014, audited by and accompanied by
         the unqualified opinion of BDO Seidman, independent public accountants (except in the case of the 2014
         financial statements of the Borrowers), and (ii) as of and for the six-month period ended June 30, 2015
         and for the comparable period of the preceding fiscal year, in each case, certified by the chief financial
         officer of the Guarantor. Such financial statements have been prepared in accordance with GAAP and
         present fairly and accurately the financial condition and results of operations and cash flows of the
         Guarantor and its Subsidiaries as of the dates and for the periods to which they relate.

                           (b)       No Liabilities. Except as set forth in the financial statements referred to in
         Section 3.04(a), there are no liabilities of the Guarantor or any of its consolidated subsidiaries of any kind,
         whether accrued, contingent, absolute, determined, determinable or otherwise, which could, individually
         or in the aggregate, reasonably be expected to result in a Material Adverse Effect, and the Guarantor
         knows of no existing condition, situation or set of circumstances which could reasonably be expected to
         result in such a liability, other than liabilities under the Loan Documents, the Second Lien Loan
         Documents and the GLR Facility. Since December 31, 2014, there has been no event, change,
         circumstance or occurrence that, individually or in the aggregate, has had or could reasonably be expected
         to result in a Material Adverse Effect.

                           SECTION 3.05       Equity Interests and Subsidiaries.

                           (a)      Equity Interests. Schedule 3.05(a) sets forth the number of each class of Equity
         Interests of Holdings authorized, and the number outstanding, on the Closing Date and the number of
         shares covered by all outstanding options, warrants, rights of conversion or purchase and similar rights at
         the Closing Date. All Equity Interests of Holdings are duly and validly issued and are fully paid and non-
         assessable, and each of Holdings and Greka Refining is a Wholly Owned Subsidiary of the Guarantor.
         The Guarantor is the record and beneficial owner of, and has good and marketable title to, the Equity
         Interests pledged by it under the Greka Security Agreement, free of any and all Liens, rights or claims of
         other persons, except the security interest created by the Security Documents and the Second Lien
         Security Documents, and there are no outstanding warrants, options or other rights to purchase, or
         shareholder, voting trust or similar agreements outstanding with respect to, or property that is convertible
         into, or that requires the issuance or sale of, any such Equity Interests.

                          (b)      No Consent of Third Parties Required. No consent of any person including any
         other general or limited partner, any other member of a limited liability company, any other shareholder
         or any other trust beneficiary is necessary or reasonably desirable (from the perspective of a secured
         party) in connection with the creation, perfection or first priority status of the security interest of the
         Collateral Agent in any Equity Interests pledged to the Collateral Agent for the benefit of the Secured
         Parties under the Greka Security Agreement or the exercise by the Collateral Agent of the voting or other
         rights provided for in the Greka Security Agreement or the exercise of remedies in respect thereof.

                                                                8
         OMM_US:74139845
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                        INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 39 ofNYSCEF:
                                                                                92    10/21/2019




                           SECTION 3.06       Litigation; Compliance with Laws.

                           Except as disclosed in Schedule 3.06 hereof, there are no actions, suits or proceedings at
         law or in equity by or before any Governmental Authority now pending or, to the knowledge of the
         Guarantor, threatened against or affecting the Guarantor or any business, property or rights of the
         Guarantor (i) that involve this Guarantee or the Greka Security Agreement or (ii) that could reasonably be
         expected, individually or in the aggregate, to result in a Material Adverse Effect or result in liabilities or
         other obligations of the Guarantor, in the aggregate, of more than $2.5 million. None of the Guarantor
         nor any of its property is in violation of, nor will the continued operation of its property as currently
         conducted violate, any Requirements of Law (including any zoning or building ordinance, code or
         approval or any building permits) or any restrictions of record or agreements affecting any of the
         Guarantor's Real Property or is in default with respect to any Requirement of Law, where such violation
         or default, individually or in the aggregate, could reasonably be expected to result in a Material Adverse
         Effect.

                           SECTION 3.07       Agreements.

                          The Guarantor is not a party to any agreement or instrument or subject to any corporate
         or other constitutional restriction that, individually or in the aggregate, has resulted or could reasonably be
         expected to result in a Material Adverse Effect. The Guarantor is not in default in any manner under any
         provision of any indenture or other agreement or instrument evidencing Indebtedness, or any other
         agreement or instrument to which it is a party or by which it or any of its property is or may be bound,
         where such default, individually or in the aggregate, could reasonably be expected to result in a Material
         Adverse Effect, and no condition exists which, with the giving of notice or the lapse of time or both,
         would constitute such a default. Schedule 3.07 accurately and completely lists all material agreements
         (other than customary oil and gas leases and other leases of Real Property) to which the Guarantor is a
         party which are in effect on the date hereof in connection with the operation of the business conducted
         thereby and, to the extent requested by the Administrative Agent, the Guarantor has delivered to the
         Administrative Agent complete and correct copies of all such material agreements, including any
         amendments, supplements or modifications with respect thereto, and all such agreements are in full force
         and effect.

                           SECTION 3.08       Taxes.

                           The Guarantor has (a) timely filed or caused to be timely filed all federal Tax Returns and
         all material state, local and foreign Tax Returns required to have been filed by it and all such Tax Returns
         are true and correct in all material respects, (b) duly and timely paid, collected or remitted or caused to be
         duly and timely paid, collected or remitted all Taxes (whether or not shown on any Tax Return) due and
         payable, collectible or remittable by it and all assessments received by it, except Taxes (i) that are being
         contested in good faith by appropriate proceedings and for which the Guarantor has set aside on its books
         adequate reserves in accordance with GAAP or (ii) which could not, individually or in the aggregate, have
         a Material Adverse Effect and (c) satisfied all of its withholding Tax obligations except for failures that
         could not be reasonably expected to, individually or in the aggregate, result in a Material Adverse Effect.
         The Guarantor and each Subsidiary thereof has made adequate provision in accordance with GAAP for all
         material Taxes not yet due and payable. The Guarantor is not aware of any proposed or pending Tax
         assessments, deficiencies or audits that could be reasonably expected to, individually or in the aggregate,
         result in a Material Adverse Effect. Except as could not be reasonably expected to, individually or in the




                                                                                                                           r
                                                                9
         OMM_US:74139845
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                         INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 40 ofNYSCEF:
                                                                                92    10/21/2019




         aggregate, result in a Material Adverse Effect, the Guarantor has not ever "participated" in a "listed
         transaction" within the meaning of Treasury Regulation Section 1.6011-4.

                           SECTION 3.09        No Material Misstatements.

                          No information, report, financial statement, certificate, exhibit or schedule furnished by
         or on behalf of the Guarantor to the Administrative Agent or any Lender in connection with the
         negotiation of any Loan Document or included therein or delivered pursuant thereto, taken as a whole,
         contained or contains any material misstatement of fact or omitted or omits to state any material fact
         necessary to make the statements therein, in the light of the circumstances under which they were or are
         made, not misleading as of the date such information is dated or certified; provided that to the extent any
         such information, report, financial statement, exhibit or schedule was based upon or constitutes a forecast
         or projection, the Guarantor represents only that it acted in good faith and utilized reasonable assumptions
         in the preparation of such information, report, financial statement, exhibit or schedule.

                           SECTION 3.10        Solvency.

                           Immediately after the consummation of the Transactions to occur on the Closing Date
         and immediately following the making of each Loan and after giving effect to the application of the
         proceeds of each Loan, (a) the fair value of the properties of the Guarantor (individually and on a
         consolidated basis with its subsidiaries) will exceed its debts and liabilities, subordinated, contingent or
         otherwise; (b) the present fair saleable value of the property of the Guarantor (individually and on a
         consolidated basis with its subsidiaries) will be greater than the amount that will be required to pay the
         probable liability of its debts and other liabilities, subordinated, contingent or otherwise, as such debts
         and other liabilities become absolute and matured; (c) the Guarantor (individually and on a consolidated
         basis with its subsidiaries) will be able to pay its debts and liabilities, subordinated, contingent or
         otherwise, as such debts and liabilities become absolute and matured; and (d) the Guarantor (individually
         and on a consolidated basis with its subsidiaries) will not have unreasonably small capital with which to
         conduct its business in which it is engaged as such business is now conducted and is proposed to be
         conducted following the Closing Date.

                           SECTION 3.11        Security Documents.

                          The Greka Security Agreement is effective to create in favor of the Collateral Agent for
         the benefit of the Secured Parties, legal, valid and enforceable Liens on, and security interests in, the
         Greka Collateral and, when (i) financing statements and other filings in appropriate form are filed in the
         offices specified on Schedule 6 to the Perfection Certificate and (ii) upon the taking of possession or
         control by the Collateral Agent of the Greka Collateral with respect to which a security interest may be
         perfected only by possession or control (which possession or control shall be given to the Collateral
         Agent to the extent possession or control by the Collateral Agent is required by the Greka Security
         Agreement), the Liens created by the Greka Security Agreement shall constitute fully perfected Liens on,
         and security interests in, all right, title and interest of the grantor in the Greka Collateral (other than such
         Greka Collateral in which a security interest cannot be perfected under the UCC as in effect at the
         relevant time in the relevant jurisdiction), in each case subject to no Liens other than Liens of the Second
         Lien Collateral Agent under the Second Lien Loan Documents and Permitted Collateral Liens.




                                                                10
         OMM_US:74139845
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                       INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 41 ofNYSCEF:
                                                                                92    10/21/2019




                           SECTION 3.12       Anti-Terrorism and Related Laws.

                          (a)      The Guarantor has not and, to its knowledge, none of its Affiliates and none of its
         respective owners, officers, directors, brokers or agents has, (i) violated or is in violation of Sanctions
         Laws or Anti-Money Laundering Laws or (ii) been convicted of, has been charged with, or is under
         investigation by, a Governmental Authority for violations of Sanctions Laws, Anti-Money Laundering
         Laws or any other Requirements of Law. The Guarantor has instituted and maintained, and will continue
         to maintain, in effect, policies and procedures designed to promote and achieve compliance with
         Sanctions Laws and Anti-Money Laundering Laws and with the representations, warranties and
         covenants contained in this Section 3.12.

                           (b)     Neither the Guarantor, nor, to its knowledge, any of its Affiliates, owners,
         officers, directors, brokers or agents, in each case, acting or benefitting in any capacity in connection with
         the Loans, is (i) a Sanctioned Person, (ii) a shell bank or (iii) subject to special measures because of
         money laundering concerns under Section 311 of the USA PATRIOT Act and its implementing
         regulations.

                           (c)      Neither the Guarantor, nor, to its knowledge, any of its Affiliates, owners,
         officers, directors, brokers or agents, in each case, acting or benefitting in any capacity in connection with
         the Loans, (i) conducts any business or engages in making or receiving any contribution of funds, goods
         or services to or for the benefit of any Sanctioned Person, (ii) deals in, or otherwise engages in any
         transaction related to, any Sanctioned Person, any property or interests in property of a Sanctioned Person
         or otherwise blocked pursuant to any Sanctions Law or (iii) engages in or conspires to engage in any
         transaction that evades or avoids, or has the purpose of evading or avoiding, or attempts to violate, any
         Sanctions Law.

                            (d)     The Guarantor will not, directly or indirectly, use the proceeds of the Loans, or
         lend, contribute or otherwise make available such proceeds to any subsidiary,joint venture partner other
         person, (i) to fund any activities or business of or with any Sanctioned Person, or in any country or
         territory that, at the time of such funding is, or whose government is, the subject of any Sanctions, (ii) to
         facilitate any unlawful activity or (iii) in any other manner that would result in a violation of Sanctions by
         any person (including any person participating in the Loans, whether as lender, underwriter, advisor,
         investor or otherwise).

                           (e)      Neither the Guarantor, nor, to its knowledge, any of its Affiliates, owners,
         officers, directors, brokers or agents, in each case, acting or benefitting in any capacity in connection with
         the Loans, has taken or will take any action in furtherance of, nor will any proceeds of the Loans be used,
         directly or indirectly, in furtherance of, an offer, payment, promise to pay, or authorization or approval of
         the payment or giving of money, property, gifts or anything else of value, directly or indirectly, to any
         "government official" (including any officer or employee of a government or government-owned or
         controlled entity or of a public international organization (e.g. the International Monetary Fund or World
         Bank), or any person acting in an official capacity for or on behalf of any of the foregoing, or any political
         party or party official or candidate for political office) to influence official action or secure an improper
         advantage or otherwise in any manner which results in violation of the U.S. Federal Corrupt Practices Act
         of 1977, as amended, the UK Bribery Act 2010 and the rules and regulations thereunder or any other
         applicable Requirements of Law relating to anti-corruption or anti-bribery (collectively, "Anti-
         Corruption Laws"); and the Guarantor has conducted its business in compliance with Anti-Corruption

                                                               11
         OMM_US:74139845
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                      INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 42 ofNYSCEF:
                                                                                92    10/21/2019




          Laws and has instituted and maintained and will continue to maintain policies and procedures designed to
          promote and achieve compliance with such Anti-Corruption Laws and with the representations,
          warranties and covenants contained herein.

                                                     ARTICLE IV
                                               AFFIRMATIVE COVENANTS

                          The Guarantor covenants and agrees that, so long as any part of the Guaranteed
          Obligations (other than contingent obligations to the extent no claim giving rise thereto has been asse1ied)
          shall remain unpaid, unless the Majority Lenders shall otherwise consent in writing, the Guarantor will:

                            SECTION 4.01       Reporting Covenants.

                            Furnish to the Administrative Agent:

                            (a)     Annual Reports. As soon as available and in any event within 120 days (or in the
          case of the 2015 fiscal year 180 days) after the end of each fiscal year, beginning with the fiscal year
          ending December 31, 2015, the consolidated balance sheets of the Guarantor and its Subsidiaries as of the
          end of such fiscal year and related consolidated statements of income, cash flows and stockholders' equity
          for such fiscal year, in comparative form with such financial statements as of the end of, and for, the
          preceding fiscal year, and notes thereto, all prepared in accordance with Regulation S-X and accompanied
          by an opinion of BDO Seidman or other independent public accountants of recognized national standing
          satisfactory to the Administrative Agent (which opinion shall not be qualified as to scope or contain any
          going concern or other qualification), stating that such financial statements fairly present, in all material
          respects, the financial condition, results of operations and cash flows of the Guarantor and its Subsidiaries
          as of the dates and for the periods specified in accordance with GAAP.

                           (b)       Quarterly Repmis. As soon as available and in any event within 60 days after the
          end of each of the first three fiscal quarters of each fiscal year, beginning with the fiscal quarter ending
          June 30, 2016, the consolidated balance sheets ofthe Guarantor and its Subsidiaries as of the end of such
          fiscal quarter and related consolidated statements of income and cash flows for such fiscal quarter and for
          the then elapsed portion of the fiscal year, in comparative form with the consolidated statements of
          income and cash flows for the comparable periods in the previous fiscal year, and notes thereto, all
          prepared in accordance with Regulation S-X under the Securities Act and accompanied by a certificate of
          a Financial Officer stating that such financial statements fairly present, in all material respects, the
          financial condition, results of operations and cash flows of the Guarantor and its Subsidiaries as of the
          date and for the periods specified in accordance with GAAP consistently applied, and on a basis
          consistent with audited financial statements referred to in clause (a)(i) of this Section 4.01, subject to
          normal year-end audit adjustments.

                           (c)     Notice of Greka Refining Asset Sales. On or prior to the date that is not less
          than ten ( 10) Business Days prior to any Greka Refining Asset Sale, provide notice of such Greka
          Refining Asset Sale together with any agreements entered into in connection therewith to the
          Administrative Agent. The Guarantor shall provide copies to the Administrative Agent of all agreements
          and documents entered into in connection with any Greka Refining Asset Sale.




                                                               12
          OMM_US 74139845
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                        INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 43 ofNYSCEF:
                                                                                92    10/21/2019




                         (d)      Certification of Net Proceeds. Concurrent with the consummation of any Greka
         Refining Asset Sale, a certification that sets forth all Net Proceeds of such Greka Refining Asset Sale,
         including any amounts referred to in clauses (i) through (iii) of the definition of Greka Refining Asset
         Sale.

                          (e)      Officer's Certificate. Concurrent with the delivery of any annual report pursuant
         to Section 4.0l(a). a certificate of a Financial Officer of the Guarantor, substantially in the form of
         Exhibit A, attesting to the financial condition of the refinery of Greka Refining.

                         (f)      Other Information. Promptly, from time to time, provide such other information
         regarding the operations, business affairs and financial condition of the Guarantor, or compliance with the
         terms of this Agreement, as the Administrative Agent or any Lender may reasonably request.

                          SECTION 4.02 Greka Refining Asset Sale. Not later than five (5) Business Days
         following receipt of any Net Proceeds from any Greka Refining Asset Sale, pay to the Administrative
         Agent an aggregate amount equal to 100% of such Net Proceeds, which payment will be applied as a
         prepayment of the Loans in accordance with Sections 2.l0(h) and (i) of the Credit Agreement, it being
         understood that the obligation of the Guarantor under this Section 4.02 shall be unconditional and shall
         not be affected by any other Indebtedness or Lien of the Guarantor or any of its Affiliates (other than the
         Indebtedness and Liens described in clause (iv) of the definition of Net Proceeds to the extent such Greka
         Refining Asset Sale is to a Person that is not the Guarantor or an Affiliate of the Guarantor).

                                                         ARTICLEV

                                                 NEGATIVE COVENANTS

                         The Guarantor covenants and agrees that, so long as any part of the Guaranteed
         Obligations (other than contingent obligations to the extent no claim giving rise thereto has been asserted)
         shall remain unpaid, unless the Majority Lenders shall otherwise consent in writing, such Guarantor will
         not:

                           SECTION 5.01       Liens.

                         Create, incur, assume or permit to exist any Lien on any of the Greka Collateral other
         than Liens securing the payment of any Secured Obligations or Secured Obligations (as defined in the
         Second Lien Credit Agreement).

                           SECTION 5.02       Dividends.

                           Authorize, declare or pay, directly or indirectly, any Dividends that are comprised of (a)
         any Net Proceeds of any Greka Refining Asset Sale, (b) any Equity Interests in Greka Refining or (c) all
         or substantially all, or any substantial part, of the assets of Greka Refining, including, without limitation,
         the sale of the refinery of Greka Refining.

                           SECTION 5.03       Greka Refining Asset Sale.

                         Conduct or permit a Greka Refining Asset Sale unless the Net Proceeds thereof are
         applied in accordance with Section 4.02 hereof.

                                                               13
         OMM_US:74139845
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                        INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 44 ofNYSCEF:
                                                                                92    10/21/2019




                           SECTION 5.04        Transactions with Affiliates.

                           Enter into or permit any Greka Refining Asset Sale with any Affiliate.

                                                          ARTICLE VI

                                                      MISCELLANEOUS

                           SECTION 6.01        Notices.

                          (a)     Generally. Except as provided in paragraph (b) below, all notices and other
         communications provided for herein shall be in writing and shall be delivered by hand or overnight
         courier service, mailed by certified or registered mail or sent by telecopier as follows:

                            (i)    if to the Guarantor, at:

                                   GREKA INTEGRATED, INC.
                                   630 Fifth Avenue, Suite 2410
                                   New York, NY 10111
                                   Telecopier No.: (212) 218-4679
                                   With a soft copy via email to: vab@greka.com

                                   With a hard copy to:

                                   GREKA INTEGRATED, INC.
                                   P.O. Box 5489
                                   Santa Maria, CA 93456
                                   Attention: SVP and General Counsel
                                   Telecopier No.: (805) 347-1072
                                   With a soft copy via email to: smw@greka.com

                           (ii)    if to the Administrative Agent or the Collateral Agent, at:

                                   UBS AG, London Branch
                                   100 Liverpool Street
                                   London EC2M 2RH
                                   Attention: Structured Finance Processing
                                   Fax: 44 20 7568 3978
                                   Telephone: 44 20 7568 5584 / 0502
                                   Email: Loansagency@ubs.com and ol-bpsdocs-emea@ubs.com (No notices to
                                   be emailed to these addresses)

                       (iii)    if to a Lender, to it at its address (or telecopier number) set forth in its
                 Administrative Questionnaire.

                           (iv)    if to any other Secured Party, to it at its address on file with the Administrative
                 Agent.


                                                                14
         OMM_US:74139845
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                       INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 45 ofNYSCEF:
                                                                                92    10/21/2019




         Notices sent by hand or overnight courier service, or mailed by certified or registered mail, shall be
         deemed to have been given when received; notices sent by telecopier shall be deemed to have been given
         when received or, if verified by a dated transmission receipt, when sent (except that, if not given during
         normal business hours for the recipient, shall be deemed to have been given at the opening of business on
         the next business day for the recipient). Notices delivered through electronic communications to the
         extent provided in paragraph (b) below, shall be effective as provided in said paragraph (b). Any party
         hereto may change its address or telecopier number for notices and other communications hereunder by
         written notice to the Guarantors and the Administrative Agent.

                          (b)     Electronic Communications. An Agent or the Guarantor may, in its discretion,
         agree to accept notices and other communications to it hereunder by electronic communications pursuant
         to procedures approved by it (including pursuant to the provisions of this Section 6.01); provided that
         approval of such procedures may be limited to particular notices or communications.

                          The Guarantor hereby agrees that it will provide to the Administrative Agent all
         information, documents and other materials that it is obligated to furnish to the Administrative Agent or
         other Secured Parties pursuant to this Agreement and any other Loan Document, including all notices,
         requests, financial statements, financial and other reports, certificates and other information materials (the
         "Communications"), by transmitting them in an electronic medium in a format reasonably acceptable to
         the Administrative Agent at loansagency@ubs.com, or at such other e-mail address(es) provided to the
         Guarantor from time to time or in such other form as the Administrative Agent shall require. In addition,
         the Guarantor agrees to continue to provide the Communications to the Administrative Agent in the
         manner specified in this Agreement or any other Loan Document or in such other form as the
         Administrative Agent shall require. Nothing in this Section 6.01 shall prejudice the right of the Agents,
         any other Secured Party or any Loan Party to give any notice or other communication pursuant to this
         Agreement or any other Loan Document in any other manner specified in this Agreement or any other
         Loan Document or as any such Agent shall require.

                          Unless the Administrative Agent otherwise prescribes, (i) notices and other
         communications sent to an e-mail address shall be deemed received upon the sender's receipt of an
         acknowledgement from the intended recipient (such as by the "return receipt requested" function, as
         available, return e-mail or other written acknowledgement); provided that if such notice or other
         communication is not sent during the normal business hours of the recipient, such notice or
         communication shall be deemed to have been sent at the opening of business on the next business day for
         the recipient, and (ii) notices or communications posted to an Internet or intranet website shall be deemed
         received upon the deemed receipt by the intended recipient at its e-mail address as described in the
         foregoing clause (i) of notification that such notice or communication is available and identifying the
         website address therefor.

                          To the extent consented to by the Administrative Agent in writing from time to time, the
         Administrative Agent agrees that receipt of the Communications by the Administrative Agent at its e-mail
         address(es) set forth above shall constitute effective delivery of the Communications to the
         Administrative Agent for purposes of the Loan Documents.

                        (c)      Platform. The Guarantor further agrees that any Agent may make the
         Communications available to the Lenders and other Secured Parties by posting the Communications on
         SyndTrak or a substantially similar secure electronic transmission system (the "Platform"). The Platform

                                                               15
         OMM_US:74139845
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                      INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 46 ofNYSCEF:
                                                                                92    10/21/2019




         is provided "as is" and "as available." The Agents do not warrant the accuracy or completeness of the
         Communications, or the adequacy of the Platform and expressly disclaim liability for errors or omissions
         in the communications. No warranty of any kind, express, implied or statutory, including, without
         limitation, any warranty of merchantability, fitness for a particular purpose, non-infringement of third
         party rights or freedom from viruses or other code defects, is made by any Agent in connection with the
         Communications or the Platform. In no event shall any Agent or any of its Related Parties have any
         liability to the Companies, any Lender or any other person for damages of any kind, including direct or
         indirect, special, incidental or consequential damages, losses or expenses (whether in tort, contract or
         otherwise) arising out of any Loan Party's or such Agent's transmission of communications through the
         Internet, except to the extent the liability of such person is found in a final non-appealable judgment by a
         court ofcompetentjurisdiction to have resulted from such person's gross negligence or willful
         misconduct.

                           SECTION 6.02       Waivers; Amendment.

                          (a)      Generally. No failure or delay by any Agent or any other Secured Party in
         exercising any right or power hereunder or under any other Loan Document shall operate as a waiver
         thereof, nor shall any single or partial exercise of any such right or power, or any abandonment or
         discontinuance of steps to enforce such a right or power, preclude any other or further exercise thereof or
         the exercise of any other right or power. The rights and remedies of each Agent and the other Secured
         Parties hereunder and under the other Loan Documents are cumulative and are not exclusive of any rights
         or remedies that they would otherwise have. No waiver of any provision of any Loan Document or
         consent to any departure by the Guarantor therefrom shall in any event be effective unless the same shall
         be permitted by this Section 6.02, and then such waiver or consent shall be effective only in the specific
         instance and for the purpose for which given. Without limiting the generality of the foregoing, the
         making of a Loan shall not be construed as a waiver of any Default, regardless of whether any Agent or
         any Lender may have had notice or knowledge of such Default at the time.

                          (b)     Required Consents. Neither this Agreement nor any provision hereof may be
         waived, amended, supplemented or modified except, pursuant to an agreement or agreements in writing
         entered into by the Agents and the Guarantor, with the written consent of the Majority Lenders or, to the
         extent required by Section 9.02(b) of the Credit Agreement, each Lender.

                           SECTION 6.03       Damage Waiver.

                           To the fullest extent permitted by applicable Requirements of Law, the Guarantor shall
         not assert, and the Guarantor hereby waives, any claim against any Indemnitee, on any theory of liability,
         for special, indirect, consequential or punitive damages (as opposed to direct or actual damages) arising
         out of, in connection with, or as a result of, this Agreement, any other Loan Document or any agreement
         or instrument contemplated hereby, the transactions contemplated hereby or thereby, any Loan or the use
         of the proceeds thereof. No Indemnitee shall be liable for any damages arising from the use by
         unintended recipients of any information or other materials distributed by it through telecommunications,
         electronic or other information transmission systems in connection with this Agreement or the other Loan
         Documents or the transactions contemplated hereby or thereby.

                           SECTION 6.04       Successors and Assigns.


                                                              16
         OMM_US:74139845
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                        INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 47 ofNYSCEF:
                                                                                92    10/21/2019




                          The provisions of this Agreement shall be binding upon and inure to the benefit of the
         parties hereto and their respective successors and assigns permitted by the Credit Agreement, except that
         the Guarantor may not assign or otherwise transfer any of its rights or obligations hereunder without the
         prior written consent of the Administrative Agent, the Collateral Agent and each Lender (and any other
         attempted assignment or transfer by the Guarantor shall be null and void). Nothing in this Agreement,
         expressed or implied, shall be construed to confer upon any person (other than the parties hereto and the
         other Secured Parties and their respective successors and assigns permitted hereby) any legal or equitable
         right, remedy or claim under or by reason of this Agreement.

                           SECTION 6.05        Survival of Agreement.

                          All covenants, agreements, representations and warranties made by the Guarantor in this
         Agreement and the other Loan Documents and in the certificates or other instruments delivered in
         connection with or pursuant to this Agreement or any other Loan Document shall be considered to have
         been relied upon by the other parties hereto and shall survive the execution and delivery of the Loan
         Documents and the making of any Loans, regardless of any investigation made by any such other party or
         on its behalf and notwithstanding that the Agents, the Collateral Sub-Agent or any Other Agent or any
         Lender may have had notice or knowledge of any Default or incorrect representation or warranty at the
         time any credit is extended hereunder, and shall continue in full force and effect as long as the principal of
         or any accrued interest on any Loan or any fee or any other amount payable under this Agreement is
         outstanding and unpaid.

                           SECTION 6.06       Counterparts; Integration; Effectiveness.

                           This Agreement may be executed in counterparts (and by different parties hereto in
         different counterparts), each of which shall constitute an original, but all of which when taken together
         shall constitute a single contract. This Agreement and the other Loan Documents, and any separate letter
         agreements with respect to fees payable to the Administrative Agent, constitute the entire contract among
         the parties relating to the subject matter hereof and supersede any and all previous agreements and
         understandings, oral or written, relating to the subject matter hereof. This Agreement shall become
         effective when it shall have been executed by the Administrative Agent and when the Administrative
         Agent shall have received counterparts hereof that, when taken together, bear the signatures of each of the
         other parties hereto. Delivery of an executed counterpart of a signature page of this Agreement by
         telecopier or other electronic transmission (i.e. a "pdf' or "tif' document) shall be effective as delivery of
         a manually executed counterpart of this Agreement.

                           SECTION 6.07        Severability.

                           Any provision of this Agreement held to be invalid, illegal or unenforceable in any
         jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such invalidity, illegality or
         unenforceability without affecting the validity, legality and enforceability of the remaining provisions
         hereof; and the invalidity of a particular provision in a particular jurisdiction shall not invalidate such
         provision in any other jurisdiction.

                           SECTION 6.08        Right of Setoff.

                           If an Event of Default shall have occurred and be continuing, each Lender and each of


                                                               17
         OMM_US:74139845
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                        INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 48 ofNYSCEF:
                                                                                92    10/21/2019




         their respective Affiliates is hereby authorized at any time and from time to time, to the fullest extent
         permitted by applicable Requirements of Law, to set off and apply any and all deposits (general or
         special, time or demand, provisional or final, in whatever currency) at any time held and other obligations
         (in whatever currency) at any time owing by such Lender or any such Affiliate to or for the credit or the
         account of the Guarantor against any and all of the obligations of the Guarantor now or hereafter existing
         under this Agreement or any other Loan Document to such Lender, irrespective of whether or not such
         Lender shall have made any demand under this Agreement or any other Loan Document and although
         such obligations of the Guarantor may be contingent or unmatured or are owed to a branch or office of
         such Lender different from the branch or office holding such deposit or obligated on such indebtedness.
         The rights of each Lender and their respective Affiliates under this Section are in addition to other rights
         and remedies (including other rights of setoff) that such Lender or their respective Affiliates may have.

                           SECTION 6.09       Governing Law; .Jurisdiction; Consent to Service of Process.

                           (a)      Governing Law. Except to the extent otherwise expressly provided in a Security
         Document, this Agreement and the other Loan Documents and the transactions contemplated hereby and
         thereby, and all disputes between the parties hereto or thereto under or relating to this Agreement or any
         other Loan Document or the facts or circumstances leading to their respective execution, whether in
         contract, tort or otherwise, shall be construed in accordance with and governed by the laws (including
         statutes of limitation) of the State of New York, without regard to conflicts of law principles that would
         require the application of the laws of another jurisdiction.

                           (b)      Submission to Jurisdiction. The Guarantor irrevocably and unconditionally
         agrees that it will not commence any action, litigation or proceeding of any kind or description, whether
         in law or equity, whether in contract or in tort or otherwise, against the Administrative Agent, any Lender,
         or any Related Party of the foregoing in any way relating to this Agreement or any other Loan Document
         or the transactions relating hereto or thereto, in any forum other than the courts of the State of New York
         sitting in New York County and of the United States District Court of the Southern District of New York,
         and any appellate court from any thereof, and each of the parties hereto irrevocably and unconditionally
         submits to the jurisdiction of such courts and agrees that all claims in respect of any such action, litigation
         or proceeding may be heard and determined in such New York State court or, to the fullest extent
         permitted by applicable law, in such federal court. Each of the parties hereto agrees that a final judgment
         in any such action, litigation or proceeding shall be conclusive and may be enforced in other jurisdictions
         by suit on the judgment or in any other manner provided by law. Nothing in this Agreement or in any
         other Loan Document shall limit or prevent the Administrative Agent or any Lender from bringing any
         action or proceeding relating to this Agreement or any other Loan Document against the Guarantor or any
         of its Subsidiaries or its or their respective properties in the courts of any jurisdiction in which it may be
         necessary, desirable or convenient in order to enforce any rights or collect any amounts due under this
         Agreement or any other Loan Document, and the Administrative Agent and each Lender is hereby
         authorized to bring any such action or proceeding in any such jurisdiction.

                           (c)     Venue. The Guarantor hereby irrevocably and unconditionally waives, to the
         fullest extent permitted by applicable Requirements of Law, any objection which it may now or hereafter
         have to the laying of venue of any suit, action or proceeding arising out of or relating to this Agreement or
         any other Loan Document in any court referred to in Section 6.09(b). Each of the parties hereto hereby
         irrevocably waives, to the fullest extent permitted by applicable Requirements of Law, the defense of an
         inconvenient forum to the maintenance of such action or proceeding in any such court.

                                                               18
         OMM_US:74139845
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                       INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 49 ofNYSCEF:
                                                                                92    10/21/2019




                           (d)      Service of Process. Each party hereto irrevocably consents to service of process
         in any action or proceeding arising out of or relating to any Loan Document, in the manner provided for
         notices (other than telecopier) in Section 6.01. Nothing in this Agreement or any other Loan Document
         will affect the right of any party hereto to serve process in any other manner permitted by applicable
         Requirements of Law.

                           SECTION 6.10       Waiver of .Jury Trial.

                     THE GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
         BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
         JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
         RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
         CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
         THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
         ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
         THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
         ENFORCE THE FOREGOING W AIYER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
         PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
         OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

                           SECTION 6.11       Headings.

                          Article and Section headings and the Table of Contents used herein are for convenience
         of reference only, are not part of this Agreement and shall not affect the construction of, or be taken into
         consideration in interpreting, this Agreement.

                           SECTION 6.12       Obligations Absolute.

                        To the fullest extent permitted by applicable Requirements of Law, all obligations of the
         Guarantor hereunder shall be absolute and unconditional irrespective of:

                        (a)      any bankruptcy, insolvency, reorganization, arrangement, readjustment,
                 composition, liquidation or the like of any Loan Party;

                        (b)      any lack of validity or enforceability of any Transaction Document or any other
                 agreement or instrument relating thereto against any Loan Party;

                          (c)      any change in the time, manner or place of payment of, or in any other term of,
                 all or any of the Guaranteed Obligations, or any other amendment or waiver of or any consent to
                 any departure from any Transaction Document or any other agreement or instrument relating
                 thereto;

                         (d)      any exchange, release or failure to obtain or non-perfection of any other
                 Collateral, or any release of the Guarantor or Loan Party, or any release or amendment or waiver
                 of or consent to any departure from any guarantee, for all or any of the Guaranteed Obligations;

                         (e)     any exercise or non-exercise, or any waiver of any right, remedy, power or
                 privilege under or in respect hereof or any Transaction Document; or

                                                               19
         OMM_US:74139845
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                      INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 50 ofNYSCEF:
                                                                                92    10/21/2019




                          (f)     any other circumstances which might otherwise constitute a defense available to,
                 or a discharge of, the Loan Parties.

                           SECTION 6.13       No Advisory or Fiduciary Responsibility.

                           In connection with all aspects of each transaction contemplated hereby, the Guarantor
         acknowledges and agrees that: (a) the credit facilities provided for under the Loan Documents and any
         related arranging or other services in connection therewith, and the Transactions and other transactions
         contemplated by the Loan Documents, any Transaction Documents to which any Secured Parties are
         party and any Hedging Agreements or Treasury Services Agreements with Secured Parties, are each
         arm's-length commercial transactions among the Companies and their respective Affiliates, on the one
         hand, and the Agents, the Lenders, the other Secured Parties and their respective Affiliates, on the other
         hand, and the Guarantor is capable of evaluating and understanding, and understands and accepts, the
         terms, risks and conditions of the transactions contemplated hereby and by such other Loan Documents,
         Transaction Documents, Hedging Agreements and Treasury Services Agreements (including any
         amendment, waiver or other modification hereof or thereof); (b) in connection with the process leading to
         the Transactions and such other transactions, each Agent, each Lender, each other Secured Party and each
         of their respective Affiliates is and has been acting solely as a principal and is not the financial advisor,
         agent or fiduciary for any Loan Party or any of their respective Affiliates, stockholders, creditors or
         employees or any other person; (c) none of the Agents, any Lender, any other Secured Party or any
         Affiliate thereof has assumed or will assume an advisory, agency or fiduciary responsibility in favor of
         any Loan Party or any of their respective Affiliates with respect to any of the Transactions or any other
         transactions contemplated hereby or the process leading thereto, including with respect to any
         amendment, waiver or other modification hereof or of any such other Transaction Document, Hedging
         Agreement or Treasury Services Agreement (irrespective of whether any Agent, any Lender, any other
         Secured Party or any Affiliate thereof has advised or is currently advising the any Loan Party or their
         respective Affiliates on other matters) and none of the Agents, any Lender, any other Secured Party or
         any Affiliate thereof has any obligation to any Loan Party or their respective Affiliates with respect to the
         Transactions or the other transactions contemplated hereby except those obligations expressly set forth
         herein and in such other Transaction Documents, Hedging Agreements or Treasury Services Agreements;
         (d) the Agents, the Lenders, the other Secured Parties and their respective Affiliates may be engaged in a
         broad range of transactions that involve interests that differ from those of the Guarantor and the other
         Loan Parties and their respective Affiliates, and none of the Agents, any Lender, any other Secured Party
         or any Affiliate thereof has any obligation to disclose any of such interests by virtue of any advisory,
         agency or fiduciary relationship; and (e) the Agents, the Lenders, the other Secured Parties and the
         Affiliates thereof have not provided and will not provide any legal, accounting, regulatory, tax,
         investment or other advice with respect to any of the Transactions or the other transactions contemplated
         hereby (including any amendment, waiver or other modification hereof or of any such other Transaction
         Document, Hedging Agreement or Treasury Services Agreement) and the Guarantor has consulted its
         own legal, accounting, regulatory and tax advisors to the extent they deemed appropriate. The Guarantor
         hereby waives and releases, to the fullest extent permitted by law, any claims that it may have against the
         Agents, the Lenders, the other Secured Parties and their Affiliates with respect to any breach or alleged
         breach of agency or fiduciary duty.

                                                  [Signature Pages Follow]




                                                                                                                 r
                                                              20
         OMM_US:74139845
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                          INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 51 ofNYSCEF:
                                                                                92    10/21/2019




                           IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
           executed by their respective authorized officers as of the day and year first above written.




                                                                      Title: Senior Vice President and General Counsel



                                                             UBS AG, LONDON BRANCH, as Administrative
                                                              Agent and Collateral Agent


                                                             By:
                                                                     Name:
                                                                     Title:


                                                             By:
                                                                     Name:
                                                                     Title:




                                           (First Lien Greka Integrated Guaranty Agreement)
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                   INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 52 ofNYSCEF:
                                                                                92    10/21/2019




                           IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
           executed by their respective authorized officers as of the day and year first above written.


                                                        GREKA INTEGRATED, INC.


                                                        By:
                                                               Name: Susan M. Whalen
                                                               Title: Senior Vice President and General Counsel



                                                        UBS AG, LONDON BRANCH, as Administrative
                                                         Agent and Collateral Agent


                                                        By:~~
                                                              e:SamuelMolinaro
                                                         Title: Group Managing Director



                                                        By:
                                                               Name: William W. Chandler
                                                               Title: Managing Director




                            [Signature Page to First Lien Greka Integrated Guaranty Agreement]
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                 INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5   1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                      Page 53 ofNYSCEF:
                                                                                 92     10/21/2019




                                                     Schedule 3.0S(a)
                                                            to
                                     First Lien Greka Integrated Guaranty Agreement


                                                Equity Interests of Holdings



           Current Legal Entities       Record Owner          Certificate No.    Membership Interest   Percent Pledged
                 Owned
          GOGH,LLC                  Greka Integrated, Inc.   n/a                100%                   100%
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 54 ofNYSCEF:
                                                                                92    10/21/2019




                                                Schedule 3 .06
                                                      to
                               First Lien Greka Integrated Guaranty Agreement


                                                 Litigation


          None.
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                            INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 55 ofNYSCEF:
                                                                                92    10/21/2019




                                                   Schedule 3.07
                                                         to
                                  First Lien Greka Integrated Guaranty Agreement


                                                    Agreements


           Loan Documents


           Second Lien Loan Documents


           Amended and Restated Credit Agreement among Guarantor and GLR dated as of May_,      20 2016
           related to the GLR Facility and the Guarantor's associated Guaranty and Collateral Agreement
           and promissory note.


           Guarantee and Collateral Agreement among Guarantor, the other entities party thereto and
           Guggenheim Corporate Funding, LLC dated as of September 10, 2010 related to the Greka
           Refining Credit Facility.
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                           INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 56 ofNYSCEF:
                                                                                92    10/21/2019




                                           EXHIBIT A

                                    OFFICER'S CERTIFICATE

                                          [See attached.]




                                             Exhibit A
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                               INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 57 ofNYSCEF:
                                                                                92    10/21/2019




                                                                                                    Exhibit A

                                                    [Form of]
                                             OFFICER'S CERTIFICATE

                                                              ], 20[ ]

                  Reference is made to (i) that certain First Lien Greka Integrated Guaranty Agreement
          dated as of May_,  20 2016 (the "First Lien Guaranty Agreement"), among Greka Integrated,
          Inc., as guarantor ("Greka Integrated"), and UBS AG, London Branch, as administrative agent
          and collateral agent (in such capacities, the "First Lien Agent"), and (ii) that certain Second Lien
          Greka Integrated Guaranty Agreement dated as of May_,       20 2016 (the "Second Lien Guaranty
          Agreement" and together with the First Lien Guaranty Agreement, the "Guaranty Agreements"),
          among Greka Integrated and UBS AG, London Branch, as administrative agent and collateral
          agent (in such capacities, the "Second Lien Agent" and together with the First Lien Agent, the
          "Agents"). Each capitalized term used but not defined herein has the meaning given to such
          term in the Guaranty Agreements.

                  This Officer's Certificate is being furnished pursuant to Section 4.0l(e) of the Guaranty
          Agreements. The undersigned, [                ], does hereby certify that [s/he] is the duly elected,
          qualified and acting [         ] of Greka Integrated, and does hereby further ce1iify (in [his/her]
          capacity as [           ] and not in [his/her] individual capacity), in the name of and on behalf of
          Greka Integrated, to the Agents, that with respect to the fiscal year ended December 31, 20[ ]:

           1. Greka Refining had positive net income for such fiscal year:        Yes:           No:

          2. Greka Refining had positive cash flow for such fiscal year:          Yes:           No:

          3. There was no event of default (after giving effect to any grace
             period) during such fiscal year under any instrument or other
             agreement, in each case with respect to indebtedness for
             borrowed money or that is evidenced by a note, bond or other
             similar instrument of Greka Refining:                                Yes:           No:

          4. Greka Refining did not enter into, or increase the amount of its
             indebtedness for borrowed money (or that is evidenced by a
             note, bond or other similar instrument) under, any instrument
             or other agreement in each case with respect to intercompany
             indebtedness between or among Greka Refining and any of
             Greka Integrated and its other Affiliates ("Intercompany
             Indebtedness"), during such fiscal year, other than accrued and
             unpaid interest or fees:                                             Yes:           No:




                                                        Exhibit A
         OMM US 74552699
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                       INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 58 ofNYSCEF:
                                                                                92    10/21/2019




          5. Greka Refining did not enter into, or increase the amount of its
             indebtedness for borrowed money (or that is evidenced by a
             note, bond or other similar instrument) under, any instrument
             or other agreement, in each case with respect to indebtedness
             for borrowed money (or that is evidenced by a note, bond or
             other similar instrument) other than Intercompany
             Indebtedness, during such fiscal year and other than accrued
             and unpaid interest or fees:                                       Yes:   No:

          6. Has a confidentiality agreement, letter of intent, sale
             agreement, or similar instrument or agreement, with respect to
             a Greka Refining Asset Sale been executed?                         Yes:   No:

                                             [Signature page follows]




                                                      Exhibit A
         OMM_US:74552699
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                   INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                5 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 59 ofNYSCEF:
                                                                                92    10/21/2019




                 IN WITNESS WHEREOF, the undersigned has caused this Officer's Certificate to be
          duly executed as of the day and year first above written.


                                                 GREKA INTEGRATED, INC.


                                                 By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                     Name:
                                                     Title:




                                                  Exhibit A
         OMM_US:74552699
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                           INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 60 ofNYSCEF:
                                                                                92    10/21/2019




                            EXHIBIT 2
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                        INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 61 ofNYSCEF:
                                                                                92    10/21/2019




                                                                                  EXECUTION VERSION




                           SECOND LIEN GREKA INTEGRATED GUARANTY AGREEMENT

                                                            20, 2016,
                                            dated as of May _

                                                     among

                                          GREKA INTEGRATED, INC.

                                                  as Guarantor,

                                                       and

                                         UBS AG, LONDON BRANCH,

                                   as Administrative Agent and Collateral Agent




         OMM_US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                                                               INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 62 ofNYSCEF:
                                                                                92    10/21/2019




                                                                 TABLE OF CONTENTS


         Section

                                                                         ARTICLE I
                                                                        DEFINITIONS

         Section 1.01      Defined Terms ..................................................................................................................... 1
         Section 1.02      Resolution of Drafting Ambiguities .................................................................................... 3

                                                                          ARTICLE II

         Section 2.01      The Guarantee ..................................................................................................................... 3
         Section 2.02      Obligations Unconditional. ................................................................................................. 3
         Section 2.03      Reinstatement. ..................................................................................................................... 5
         Section 2.04      Subrogation; Subordination ................................................................................................. 5
         Section 2.05      Remedies ............................................................................................................................. 5
         Section 2.06      Instrument for the Payment of Money ................................................................................ 5
         Section 2.07      Continuing Guarantee ......................................................................................................... 5
         Section 2.08      General Limitation on Guarantee Obligations .................................................................... 5
         Section 2.09      Additional Waivers and Agreements .................................................................................. 6

                                                          ARTICLE III
                                                REPRESENTATIONS AND WARRANTIES

         Section 3.01      Organization; Powers .......................................................................................................... 7
         Section 3.02      Authorization; Enforceability .............................................................................................. 7
         Section 3.03      No Conflicts ........................................................................................................................ 7
         Section 3.04      Financial Statements; Projections; Benefit.. ........................................................................ 8
         Section 3.05      Equity Interests and Subsidiaries ........................................................................................ 8
         Section 3.06      Litigation; Compliance with Laws ...................................................................................... 9
         Section 3.07      Agreements ......................................................................................................................... 9
         Section 3.08      Taxes ................................................................................................................................... 9
         Section 3.09      No Material Misstatements ............................................................................................... 10
         Section 3.10      Solvency ............................................................................................................................ 10
         Section 3.11      Security Documents .......................................................................................................... 10
         Section 3.12      Anti-Terrorism and Related Laws ..................................................................................... 11

                                                                 ARTICLE IV
                                                           AFFIRMATIVE COVENANTS

         Section 4.01      Reporting Covenants ......................................................................................................... 12
         Section 4.02      Greka Refining Asset Sale ................................................................................................ 13

                                                                         ARTICLE V

                                                              NEGATIVE COVENANTS

         Section 5.01      Liens .................................................................................................................................. 13

                                                                                  -1-
         OMM_US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                                                             INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 63 ofNYSCEF:
                                                                                92    10/21/2019




         Section 5 .02     Dividends .......................................................................................................................... 13
         Section 5.03      Greka Refining Asset Sale ................................................................................................ 14
         Section 5 .04     Transactions with Affiliates .............................................................................................. 14

                                                                        ARTICLE VI

                                                                   MISCELLANEOUS

         Section 6.01      Notices ............................................................................................................................... 14
         Section 6.02      Waivers; Amendment. ....................................................................................................... 16
         Section 6.03      Damage Waiver ................................................................................................................. 16
         Section 6.04      Successors and Assigns ..................................................................................................... 16
         Section 6.05      Survival of Agreement. ..................................................................................................... 17
         Section 6.06      Counterparts; Integration; Effectiveness ........................................................................... 17
         Section 6.07      Severability ....................................................................................................................... 17
         Section 6.08      Right of Setoff................................................................................................................... 17
         Section 6.09      Governing Law; Jurisdiction; Consent to Service of Process ........................................... 18
         Section 6.10      Waiver of Jury Trial. ......................................................................................................... 19
         Section 6.11      Headings ............................................................................................................................ 19
         Section 6.12      Obligations Absolute ......................................................................................................... 19
         Section 6.13      No Advisory or Fiduciary Responsibility ......................................................................... 20


         EXHIBITS

         Exhibit A                     Greka Refining Officer's Certificate

         SCHEDULES

         Schedule 3.0S(a)               Equity Interests and Subsidiaries
         Schedule 3.06                  Litigation
         Schedule 3.07                  Agreements




                                                                                -11-
         OMM_US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                     INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 64 ofNYSCEF:
                                                                                92    10/21/2019




                           SECOND LIEN GREKA INTEGRATED GUARANTY AGREEMEN T

                            This SECOND LIEN GREKA INTEGRATED GUARANTY AGREEMENT dated as of
          May_,  20 2016 (as amended, amended and restated, supplemented or otherwise modified from time to
          time in accordance with the provisions hereof, this "Agreement" or this "Guarantee") made by GREKA
          INTEGRATED , INC. (the "Guarantor"), as guarantor, in favor of UBS AG, LONDON BRANCH, in its
          capacities as administrative agent and as collateral agent pursuant to the Credit Agreement (as hereinafter
          defined), for the benefit of the Secured Parties (as defined in the Credit Agreement) (in its capacity as
          administrative agent and together with any successors in such capacity, the "Administrative Agent" and
          in its capacity as collateral agent and together with any successors in such capacity, the "Collateral
          Agent").

                                                      RECITAL S
                          A.       The Borrowers, Holdings, the Administrative Agent, the Collateral Agent and the
         lenders thereunder have, in connection with the execution and delivery of this Agreement, entered into
         that certain second lien credit agreement, dated as of May_, 20 2016 (as amended, amended and restated,
         supplemented or otherwise modified from time to time, the "Credit Agreement"; which term shall also
         include and refer to any increase in the amount of indebtedness under the Credit Agreement and any
         refinancing or replacement of the Credit Agreement (whether under a bank facility, securities offering or
         otherwise) or one or more successor or replacement facilities whether or not with a different group of
         agents or lenders (whether under a bank facility, securities offering or otherwise) and whether or not with
         different obligors upon the Administrative Agent's acknowledgment of the termination of the predecessor
         Credit Agreement).

                          B.       The Guarantor will receive substantial benefits from the execution, delivery and
         performance of the obligations under the Credit Agreement and the other Loan Documents and is,
         therefore, willing to enter into this Agreement.

                         C.       The Guarantor is willing irrevocably and unconditionally to guaranty the Secured
         Obligations as and to the extent provided herein.

                                                     AGREEMENT

                          NOW THEREFORE, based upon the foregoing and other good and valuable
         consideration, the receipt and sufficiency of which are hereby acknowledged, and in order to induce
         Lenders to enter into the Credit Agreement and to make Loans and other extensions of credit thereunder,
         the Guarantor hereby agrees as follows:

                                                       ARTICLE I
                                                      DEFINITION S

                           SECTION 1.01      Defined Terms.

                        (a)     Terms used but not otherwise defined herein that are defined in the Credit
         Agreement shall have the meanings given to them in the Credit Agreement. Sections 1.03 and 1.05 of the




         OMM_US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                          INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 65 ofNYSCEF:
                                                                                92    10/21/2019




          Credit Agreement shall apply herein mutatis mutandis.

                           (b)     The following terms shall have the following meanings:

                           "Administrative Agent" shall have the meaning assigned to such term in the preamble.

                           "Agreement" shall have the meaning assigned to such term in the preamble.

                           "Collateral Agent" shall have the meaning assigned to such term in the preamble.

                           "Credit Agreement" shall have the meaning assigned to such term in the recitals.

                        "Greka Collateral" shall mean all property pledged or granted as collateral pursuant to
         the Greka Security Agreement from time to time.

                       "Greka Refining" shall mean Greka Refining Company (formerly known as Santa Maria
         Refining Company), a California corporation.

                          "Greka Refining Asset Sale" shall mean the conveyance, sale, transfer or other
         disposition (including by way of merger or consolidation or a dividend or other distribution) of (i) any
         Equity Interests in Greka Refining or (ii) all or substantially all, or any substantial part, of the assets of
         Greka Refining, including, without limitation, the sale of the refinery of Greka Refining.

                        "Greka Refining Credit Facility" shall mean the Credit Agreement, dated as of
         September 10, 2010, to which Greka Refining is a party, as such agreement may be amended,
         supplemented, restated, modified, refinanced or otherwise replaced from time to time.

                           "Guarantee" shall have the meaning assigned to such term in the preamble.

                           "Guaranteed Obligations" shall have the meaning assigned to such term in Section
         2.01.

                           "Guarantor" shall have the meaning assigned to such term in the preamble.

                           "Net Proceeds" shall mean the proceeds received by the Guarantor, Greka Refining or
         any of their respective Affiliates (including cash proceeds subsequently received in respect of non-cash
         consideration initially received) in respect of a Greka Refining Asset Sale net, solely in the case of a
         Greka Refining Asset Sale to a Person that is not the Guarantor or an Affiliate of the Guarantor, of
         (i) selling expenses paid or payable to an unrelated third party (including reasonable brokers' fees or
         commissions, legal, accounting and other professional and transactional fees, transfer and similar taxes
         and the Guarantor's good faith estimate of income taxes actually paid or payable in connection with such
         Greka Refining Asset Sale); (ii) amounts provided as a reserve, in accordance with GAAP, against (x) any
         liabilities under any indemnification obligations associated with any Greka Refining Asset Sale to an
         unrelated third party, or (y) any other liabilities retained by the Guarantor associated with the properties
         sold in any Greka Refining Asset Sale to an unrelated third party (excluding any liabilities owed to any
         Affiliates) (provided that, to the extent and at the time any such amounts are released from such reserve,
         such amounts shall constitute Net Proceeds); (iii) the Guarantor's good faith estimate of payments
         required to be made with respect to unassumed liabilities relating to the properties sold within 90 days of
         any Greka Refining Asset Sale ( excluding liabilities owed to any Affiliate) (provided that, to the extent

                                                                 2
         OMM_US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                       INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 66 ofNYSCEF:
                                                                                92    10/21/2019




         such cash proceeds are not used to make payments in respect of such unassumed liabilities within 90 days
         of such Greka Refining Asset Sale, such cash proceeds shall constitute Net Proceeds); and (iv) the
         principal amount, premium or penalty, if any, interest and other amounts outstanding under the Greka
         Refining Credit Facility which are secured by a Lien on the properties sold in any Greka Refining Asset
         Sale and which are repaid with such proceeds (other than any such Indebtedness assumed by any
         purchaser of such properties).

                           SECTION 1.02       Resolution of Drafting Ambiguities.

                           The Guarantor acknowledges and agrees that it was represented by counsel in connection
         with the execution and delivery of this Agreement and the other Loan Documents to which it is a party,
         that it and its counsel reviewed and participated in the preparation and negotiation hereof and thereof and
         that any rule of construction to the effect that ambiguities are to be resolved against the drafting party
         shall not be employed in the interpretation hereof or thereof.

                                                        ARTICLE II

                           SECTION 2.01       The Guarantee.

                           The Guarantor hereby guarantees to each Secured Party and their respective successors
         and assigns, the prompt payment in full when due (whether at stated maturity, by required prepayment,
         declaration, demand, by acceleration or otherwise) of the principal of and interest on (including any
         interest, fees, costs or charges that would accrue but for the provisions of the Title 11 of the United States
         Code after any bankruptcy or insolvency petition under Title 11 of the United States Code) the Loans
         made by the Lenders to, and the Notes held by each Lender of, Borrowers, and all Performance Payments,
         Make-Whole Payments, Final Settlement Amount (including any Remaining Payments) and other
         Secured Obligations from time to time owing to the Secured Parties by any other Loan Party under any
         other Loan Document or by any other Loan Party under any Hedging Agreement or Treasury Services
         Agreement entered into with a counterparty that is a Secured Party (provided that, in the case of any
         Hedging Agreement, the Required Lenders shall have consented to such counterparty being a Secured
         Party with respect to Hedging Agreements), in each case strictly in accordance with the terms thereof
         (such obligations being herein collectively called the "Guaranteed Obligations"). The Guarantor hereby
         agrees that if a Borrower or another Company shall fail to pay in full when due (whether at stated
         maturity, by acceleration or otherwise) any of the Guaranteed Obligations, the Guarantor will promptly
         pay the same in cash, without any demand or notice whatsoever, and that in the case of any extension of
         time of payment or renewal of any of the Guaranteed Obligations, the same will be promptly paid in full
         when due (whether at extended maturity, by acceleration or otherwise) in accordance with the terms of
         such extension or renewal. The liability of the Guarantor under this Guarantee is a primary, and not
         secondary, obligation of such Guarantor.

                           SECTION 2.02       Obligations Unconditional.

                           The obligations of the Guarantor under Section 2.01 shall constitute a guaranty of
         payment and, to the fullest extent permitted by applicable Requirements of Law, are absolute, irrevocable
         and unconditional, irrespective of the value, genuineness, validity, regularity or enforceability of the
         Guaranteed Obligations of Borrowers and other Loan Parties under the Credit Agreement, the Notes, if
         any, the Guaranty Agreement or any other agreement or instrument referred to herein or therein, or any
         substitution, release or exchange of any other guarantee of or security for any of the Guaranteed

                                                               3
         OMM_US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                     INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 67 ofNYSCEF:
                                                                                92    10/21/2019




         Obligations, and, irrespective of any other circumstance whatsoever that might otherwise constitute a
         legal or equitable discharge or defense of a surety or a Guarantor (except for payment in full). Without
         limiting the generality of the foregoing, it is agreed that, to the fullest extent permitted by applicable
         Requirements of Law, the occurrence of any one or more of the following shall not alter or impair the
         liability of the Guarantor hereunder which shall remain absolute, irrevocable and unconditional under any
         and all circumstances as described above:

                         (i)    at any time or from time to time, without notice to the Guarantor, the time for any
                 performance of or compliance with any of the Guaranteed Obligations shall be extended, or such
                 performance or compliance shall be waived;

                          (ii)    any of the acts mentioned in any of the provisions of this Agreement, the Credit
                 Agreement or the Notes, if any, or any other agreement or instrument referred to herein or therein
                 shall be done or omitted;

                         (iii)    the maturity of any of the Guaranteed Obligations shall be accelerated, or any of
                 the Guaranteed Obligations shall be amended in any respect, or any right under the Loan
                 Documents or any other agreement or instrument referred to herein or therein shall be amended or
                 waived in any respect or any other guarantee of any of the Guaranteed Obligations or any security
                 therefor shall be released or exchanged in whole or in part or otherwise dealt with;

                         (iv)     any Lien or security interest granted to any Lender, Agent or other Secured Party
                 as security for any of the Guaranteed Obligations shall fail to be perfected; or

                           (v)    the release of the Guarantor or any other guarantor that provides a Guarantee.

                          The Guarantor hereby expressly waives, to the fullest extent allowed by applicable
         Requirements of Law, diligence, presentment, demand of payment, protest and all notices whatsoever,
         and any requirement that any Secured Party exhaust any right, power or remedy or proceed against either
         Borrower under this Agreement, the Credit Agreement or the Notes, if any, or any other agreement or
         instrument referred to herein or therein, or against any other person under any other guarantee of, or
         security for, any of the Guaranteed Obligations. The Guarantor waives, to the fullest extent permitted by
         applicable Requirements of Law, any and all notice of the creation, renewal, extension, waiver,
         termination or accrual of any of the Guaranteed Obligations and notice of or proof of reliance by any
         Secured Party upon this Guarantee or acceptance of this Guarantee, and the Guaranteed Obligations, and
         any of them, shall conclusively be deemed to have been created, contracted or incurred in reliance upon
         this Guarantee, and all dealings between Borrowers and the Secured Parties shall likewise be conclusively
         presumed to have been had or consummated in reliance upon this Guarantee. This Guarantee shall be
         construed as a continuing, absolute, irrevocable and unconditional guarantee of payment without regard to
         any right of offset with respect to the Guaranteed Obligations at any time or from time to time held by
         Secured Parties, and the obligations and liabilities of the Guarantor hereunder shall not be conditioned or
         contingent upon the pursuit by the Secured Parties or any other person at any time of any right or remedy
         against Borrowers or against any other person which may be or become liable in respect of all or any part
         of the Guaranteed Obligations or against any collateral security or guarantee therefor or right of offset
         with respect thereto. This Guarantee shall remain in full force and effect and be binding in accordance
         with and to the extent of its terms upon the Guarantor and the successors and assigns thereof, and shall
         inure to the benefit of the Secured Parties, and their respective successors and assigns, notwithstanding
         that from time to time during the term of this Agreement there may be no Guaranteed Obligations

                                                              4
         OMM_US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                      INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 68 ofNYSCEF:
                                                                                92    10/21/2019




         outstanding.

                           SECTION 2.03       Reinstatement.

                          The obligations of the Guarantor under this Guarantee shall be automatically reinstated if
         and to the extent that for any reason any payment by or on behalf of any Loan Party in respect of the
         Guaranteed Obligations is rescinded or must be otherwise restored by any holder of any of the Guaranteed
         Obligations, whether as a result of any proceedings in bankruptcy or reorganization or otherwise.

                           SECTION 2.04       Subrogation; Subordination.

                           The Guarantor hereby agrees that until the indefeasible payment and satisfaction in full in
         cash of all Guaranteed Obligations it shall waive any claim and shall not exercise any right or remedy,
         direct or indirect, arising by reason of any performance by it of its guarantee in Section 2.01, whether by
         subrogation or otherwise, against any of the Borrowers, Holdings or any other guarantor of any of the
         Guaranteed Obligations or any security for any of the Guaranteed Obligations. Any Indebtedness of any
         Loan Party or Subsidiary owing to the Guarantor shall be subordinated to the Secured Obligations in the
         manner set forth in the Intercompany Note evidencing such Indebtedness.

                           SECTION 2.05      Remedies.

                          The Guarantor agrees that, as between the Guarantor and the Lenders and Agents, the
         obligations of Borrowers under the Credit Agreement and the Notes, if any, may be declared to be
         forthwith due and payable as provided in Section 7.01 of the Credit Agreement (and shall be deemed to
         have become automatically due and payable in the circumstances provided in Section 7.01 of the Credit
         Agreement) for purposes of Section 2.01, notwithstanding any stay, injunction or other prohibition
         preventing such declaration (or such obligations from becoming automatically due and payable) as
         against a Borrower and that, in the event of such declaration (or such obligations being deemed to have
         become automatically due and payable), such obligations (whether or not due and payable by a Borrower)
         shall forthwith become due and payable by the Guarantor for purposes of Section 2.01.

                           SECTION 2.06      Instrument for the Payment of Money.

                            The Guarantor hereby acknowledges that the guarantee in this Agreement constitutes an
         instrument for the payment of money, and consents and agrees that any Lender, Agent or other Secured
         Party, at its sole option, in the event of a dispute by such Guarantor in the payment of any moneys due
         hereunder, shall have the right to bring a motion-action under New York CPLR Section 3213.

                           SECTION 2.07      Continuing Guarantee.

                         The guarantee in this Agreement is a continuing guarantee of payment, and shall apply to
         all Guaranteed Obligations whenever arising.

                           SECTION 2.08      General Limitation on Guarantee Obligations.

                          In any action or proceeding involving any state corporate limited partnership or limited
         liability company law, or any applicable state, federal or foreign bankruptcy, insolvency, reorganization
         or other law affecting the rights of creditors generally, if the obligations of the Guarantor under
         Section 2.01 would otherwise be held or determined to be void, voidable, invalid or unenforceable, or

                                                               5
         OMM_US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                       INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 69 ofNYSCEF:
                                                                                92    10/21/2019




         subordinated to the claims of any other creditors, on account of the amount of its liability under
         Section 2.01, then, notwithstanding any other provision to the contrary, the amount of such liability shall,
         without any further action by the Guarantor, any Loan Party or any other person, be automatically limited
         and reduced to the highest amount that is valid and enforceable and not subordinated to the claims of
         other creditors as determined in such action or proceeding.

                           SECTION 2.09       Additional Waivers and Agreements.

                 Notwithstanding any provisions of this Agreement or the other Loan Documents to the contrary,
         the Guarantor further irrevocably and unconditionally waives each of the following, to the fullest extent
         permitted by applicable Requirements of Law:

                     (i) any defense based upon invalidity, irregularity or unenforceability of the Guaranteed
         Obligations as against any Borrower or any other Person, or any discharge or limitation of the liability of
         any Borrower or any other Person, or any restraint or stay applicable to actions against any Borrower,
         whether such disability, limitation or restraint or stay is consensual, or by order of a court or other
         governmental authority, or arising by operation of law or any liquidation, receivership, bankruptcy, or
         other debtor-relief proceeding (except, in each case, for payment in full);

                      (ii) any rights of the Guarantor of subrogation, reimbursement, indemnification, and/or
         contribution against any Borrower or any other Person (provided that subsequent to indefeasible payment
         and satisfaction in full in cash of all Guaranteed Obligations, the Guarantor may pursue such rights to the
         extent permitted by Section 2.04 of this Agreement), and any other rights or defenses that are or may
         become available to such Guarantor or any other Person by reason of Sections 2787-2855, inclusive of the
         California Civil Code;

                       (iii) any rights or defenses that may be available by reason of any election of remedies by a
         Secured Party (including, without limitation, any such election which in any manner impairs, effects,
         reduces, releases, destroys or extinguishes the Guarantor's subrogation rights, rights to proceed against
         any Borrower for reimbursement, or any other rights of the Guarantor to proceed against any other Person
         or security ( e.g., an election which destroys the Guarantor's rights of subrogation or reimbursement
         against any Borrower or any other Person by operation of Section 580d of the California Code of Civil
         Procedure or otherwise)); and

                      (iv)     if the Guaranteed Obligations are secured by real property or an estate for years, the
         Guarantor further waives any rights or defenses such Guarantor may have because the Guaranteed
         Obligations are secured by real property or an estate for years. These rights or defenses include, but are
         not limited to, any rights or defenses based upon, directly or indirectly, any of Section 580a, 580b, 580d
         or 726 of the California Code of Civil Procedure.

                   The foregoing provisions of this Agreement mean, among other things, that, to the fullest extent
         permitted by applicable Requirements of Law (a) a Secured Party may collect from the Guarantor without
         first foreclosing on any real or personal property Collateral pledged by any Borrower or any other
         guarantor or Person for the Guaranteed Obligations; and (b) if a Secured Party forecloses on a real
         property pledged by any Borrower or Person: (1) the amount of the Guaranteed Obligations may be
         reduced only by the price for which the Collateral sold at the foreclosure sale, even if the Collateral was
         worth more than the sale price; and (2) the Secured Parties may collect from the Guarantor even if the
         Secured Parties, by foreclosing on the real property Collateral, have destroyed any right of the Guarantor

                                                               6
         OMM_US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                       INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 70 ofNYSCEF:
                                                                                92    10/21/2019




          or Persons to collect from any Borrower or any other guarantor or Person.

                                                 ARTICLE III
                                       REPRESENTATIONS AND WARRANTIES

                           SECTION 3.01       Organization; Powers.

                           The Guarantor (a) is duly organized and validly existing under the laws of the jurisdiction
         of its organization, (b) has all requisite corporate power and authority to carry on its business as now
         conducted and to own and lease its property and (c) is qualified and in good standing (to the extent such
         concept is applicable in the applicable jurisdiction) to do business in every jurisdiction where such
         qualification is required, except in such jurisdictions where the failure to so qualify or be in good
         standing, individually or in the aggregate, could not reasonably be expected to result in a Material
         Adverse Effect. There is no existing default under any Organizational Document of the Guarantor or any
         event which, with the giving of notice or passage of time or both, would constitute a default by any party
         thereunder.

                           SECTION 3.02       Authorization; Enforceability.

                          The Transactions to be entered into by the Guarantor are within its powers and have been
         duly authorized by all necessary action on the part of the Guarantor. Each of this Agreement and the
         Greka Security Agreement has been duly executed and delivered by the Guarantor and constitutes, and
         when executed and delivered by the Guarantor, will constitute, a legal, valid and binding obligation of the
         Guarantor, enforceable in accordance with its terms, subject to applicable bankruptcy, insolvency,
         reorganization, moratorium or other laws affecting creditors' rights generally and subject to general
         principles of equity, regardless of whether considered in a proceeding in equity or at law.

                           SECTION 3.03       No Conflicts.

                           The transactions contemplated by this Guarantee and the Greka Security Agreement
         (a) do not require any consent or approval of, registration or filing with, or any other action by, any
         Governmental Authority, except (i) such as have been obtained or made and are in full force and effect
         and (ii) consents, approvals, registrations, filings, permits or actions the failure to obtain or perform
         which could not, individually or in the aggregate, reasonably be expected to result in a Material Adverse
         Effect, (b) will not violate the Organizational Documents of the Guarantor, (c) will not violate any
         Requirement of Law in any material respect, (d) will not violate or result in a default or require any
         consent or approval under any indenture, agreement or other instrument, in each case with respect to
         Indebtedness of Greka Integrated or any of its Subsidiaries, binding upon the Guarantor or any of its
         Subsidiaries or its or their respective properties, or give rise to a right thereunder to require any payment
         to be made by the Guarantor, (e) will not in any material respect violate or result in a default or require
         any consent or approval under any agreement or other instrument (other than with respect to Indebtedness
         of the Guarantor or any of its Subsidiaries) binding upon the Guarantor or any of its Subsidiaries or its or
         their respective properties, or give rise to a right thereunder to require any payment to be made by the
         Guarantor, and (f) will not result in the creation or imposition of any Lien on any property of the
         Guarantor or any of its Subsidiaries, except Liens created by the Loan Documents and Permitted Liens.




                                                               7
         OMM_US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                        INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 71 ofNYSCEF:
                                                                                92    10/21/2019




                           SECTION 3.04       Financial Statements; Projections; Benefit.

                          (a)      Historical Financial Statements. The Guarantor has heretofore delivered to the
         Administrative Agent the consolidated balance sheets and related consolidated statements of income,
         stockholders' equity and cash flows of the Guarantor and its Subsidiaries, (i) as of and for the fiscal years
         ended December 31, 2012, December 31, 2013 and December 31, 2014, audited by and accompanied by
         the unqualified opinion of BDO Seidman, independent public accountants (except in the case of the 2014
         financial statements of the Borrowers), and (ii) as of and for the six-month period ended June 30, 2015
         and for the comparable period of the preceding fiscal year, in each case, certified by the chief financial
         officer of the Guarantor. Such financial statements have been prepared in accordance with GAAP and
         present fairly and accurately the financial condition and results of operations and cash flows of the
         Guarantor and its Subsidiaries as of the dates and for the periods to which they relate.

                           (b)       No Liabilities. Except as set forth in the financial statements referred to in
         Section 3.04(a), there are no liabilities of the Guarantor or any of its consolidated subsidiaries of any kind,
         whether accrued, contingent, absolute, determined, determinable or otherwise, which could, individually
         or in the aggregate, reasonably be expected to result in a Material Adverse Effect, and the Guarantor
         knows of no existing condition, situation or set of circumstances which could reasonably be expected to
         result in such a liability, other than liabilities under the Loan Documents, the First Lien Loan Documents
         and the GLR Facility. Since December 31, 2014, there has been no event, change, circumstance or
         occurrence that, individually or in the aggregate, has had or could reasonably be expected to result in a
         Material Adverse Effect.

                           SECTION 3.05       Equity Interests and Subsidiaries.

                           (a)     Equity Interests. Schedule 3.0S(a) sets forth the number of each class of Equity
         Interests of Holdings authorized, and the number outstanding, on the Closing Date and the number of
         shares covered by all outstanding options, warrants, rights of conversion or purchase and similar rights at
         the Closing Date. All Equity Interests of Holdings are duly and validly issued and are fully paid and non-
         assessable, and each of Holdings and Greka Refining is a Wholly Owned Subsidiary of the Guarantor.
         The Guarantor is the record and beneficial owner of, and has good and marketable title to, the Equity
         Interests pledged by it under the Greka Security Agreement, free of any and all Liens, rights or claims of
         other persons, except the security interest created by the Security Documents and the First Lien Security
         Documents, and there are no outstanding warrants, options or other rights to purchase, or shareholder,
         voting trust or similar agreements outstanding with respect to, or property that is convertible into, or that
         requires the issuance or sale of, any such Equity Interests.

                          (b)     No Consent of Third Parties Required. No consent of any person including any
         other general or limited partner, any other member of a limited liability company, any other shareholder
         or any other trust beneficiary is necessary or reasonably desirable (from the perspective of a secured
         party) in connection with the creation, perfection or second priority status of the security interest of the
         Collateral Agent (second only to the Liens of the First Lien Collateral Agent under the First Lien Security
         Documents) in any Equity Interests pledged to the Collateral Agent for the benefit of the Secured Parties
         under the Greka Security Agreement or the exercise by the Collateral Agent of the voting or other rights
         provided for in the Greka Security Agreement or the exercise of remedies in respect thereof.




                                                               8
         OMM_US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                        INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 72 ofNYSCEF:
                                                                                92    10/21/2019




                           SECTION 3.06       Litigation; Compliance with Laws.

                           Except as disclosed in Schedule 3.06 hereof, there are no actions, suits or proceedings at
         law or in equity by or before any Governmental Authority now pending or, to the knowledge of the
         Guarantor, threatened against or affecting the Guarantor or any business, property or rights of the
         Guarantor (i) that involve this Guarantee or the Greka Security Agreement or (ii) that could reasonably be
         expected, individually or in the aggregate, to result in a Material Adverse Effect or result in liabilities or
         other obligations of the Guarantor, in the aggregate, of more than $2.5 million. None of the Guarantor
         nor any of its property is in violation of, nor will the continued operation of its property as currently
         conducted violate, any Requirements of Law (including any zoning or building ordinance, code or
         approval or any building permits) or any restrictions of record or agreements affecting any of the
         Guarantor's Real Property or is in default with respect to any Requirement of Law, where such violation
         or default, individually or in the aggregate, could reasonably be expected to result in a Material Adverse
         Effect.

                           SECTION 3.07       Agreements.

                          The Guarantor is not a party to any agreement or instrument or subject to any corporate
         or other constitutional restriction that, individually or in the aggregate, has resulted or could reasonably be
         expected to result in a Material Adverse Effect. The Guarantor is not in default in any manner under any
         provision of any indenture or other agreement or instrument evidencing Indebtedness, or any other
         agreement or instrument to which it is a party or by which it or any of its property is or may be bound,
         where such default, individually or in the aggregate, could reasonably be expected to result in a Material
         Adverse Effect, and no condition exists which, with the giving of notice or the lapse of time or both,
         would constitute such a default. Schedule 3.07 accurately and completely lists all material agreements
         (other than customary oil and gas leases and other leases of Real Property) to which the Guarantor is a
         party which are in effect on the date hereof in connection with the operation of the business conducted
         thereby and, to the extent requested by the Administrative Agent, the Guarantor has delivered to the
         Administrative Agent complete and correct copies of all such material agreements, including any
         amendments, supplements or modifications with respect thereto, and all such agreements are in full force
         and effect.

                           SECTION 3.08       Taxes.

                           The Guarantor has (a) timely filed or caused to be timely filed all federal Tax Returns and
         all material state, local and foreign Tax Returns required to have been filed by it and all such Tax Returns
         are true and correct in all material respects, (b) duly and timely paid, collected or remitted or caused to be
         duly and timely paid, collected or remitted all Taxes (whether or not shown on any Tax Return) due and
         payable, collectible or remittable by it and all assessments received by it, except Taxes (i) that are being
         contested in good faith by appropriate proceedings and for which the Guarantor has set aside on its books
         adequate reserves in accordance with GAAP or (ii) which could not, individually or in the aggregate, have
         a Material Adverse Effect and (c) satisfied all of its withholding Tax obligations except for failures that
         could not be reasonably expected to, individually or in the aggregate, result in a Material Adverse Effect.
         The Guarantor and each Subsidiary thereof has made adequate provision in accordance with GAAP for all
         material Taxes not yet due and payable. The Guarantor is not aware of any proposed or pending Tax
         assessments, deficiencies or audits that could be reasonably expected to, individually or in the aggregate,
         result in a Material Adverse Effect. Except as could not be reasonably expected to, individually or in the



                                                               9
         OMM_US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                          INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 73 ofNYSCEF:
                                                                                92    10/21/2019




         aggregate, result in a Material Adverse Effect, the Guarantor has not ever "participated" in a "listed
         transaction" within the meaning of Treasury Regulation Section 1.6011-4.

                           SECTION 3.09        No Material Misstatements.

                          No information, report, financial statement, certificate, exhibit or schedule furnished by
         or on behalf of the Guarantor to the Administrative Agent or any Lender in connection with the
         negotiation of any Loan Document or included therein or delivered pursuant thereto, taken as a whole,
         contained or contains any material misstatement of fact or omitted or omits to state any material fact
         necessary to make the statements therein, in the light of the circumstances under which they were or are
         made, not misleading as of the date such information is dated or certified; provided that to the extent any
         such information, report, financial statement, exhibit or schedule was based upon or constitutes a forecast
         or projection, the Guarantor represents only that it acted in good faith and utilized reasonable assumptions
         in the preparation of such information, report, financial statement, exhibit or schedule.

                           SECTION 3.10        Solvency.

                           Immediately after the consummation of the Transactions to occur on the Closing Date
         and immediately following the making of each Loan and after giving effect to the application of the
         proceeds of each Loan, (a) the fair value of the properties of the Guarantor (individually and on a
         consolidated basis with its subsidiaries) will exceed its debts and liabilities, subordinated, contingent or
         otherwise; (b) the present fair saleable value of the property of the Guarantor (individually and on a
         consolidated basis with its subsidiaries) will be greater than the amount that will be required to pay the
         probable liability of its debts and other liabilities, subordinated, contingent or otherwise, as such debts
         and other liabilities become absolute and matured; (c) the Guarantor (individually and on a consolidated
         basis with its subsidiaries) will be able to pay its debts and liabilities, subordinated, contingent or
         otherwise, as such debts and liabilities become absolute and matured; and (d) the Guarantor (individually
         and on a consolidated basis with its subsidiaries) will not have unreasonably small capital with which to
         conduct its business in which it is engaged as such business is now conducted and is proposed to be
         conducted following the Closing Date.

                           SECTION 3.11        Security Documents.

                          The Greka Security Agreement is effective to create in favor of the Collateral Agent for
         the benefit of the Secured Parties, legal, valid and enforceable Liens on, and security interests in, the
         Greka Collateral and, when (i) financing statements and other filings in appropriate form are filed in the
         offices specified on Schedule 6 to the Perfection Certificate and (ii) upon the taking of possession or
         control by the Collateral Agent of the Greka Collateral with respect to which a security interest may be
         perfected only by possession or control (which possession or control shall be given to the Collateral
         Agent to the extent possession or control by the Collateral Agent is required by the Greka Security
         Agreement), the Liens created by the Greka Security Agreement shall constitute fully perfected Liens on,
         and security interests in, all right, title and interest of the grantor in the Greka Collateral (other than such
         Greka Collateral in which a security interest cannot be perfected under the UCC as in effect at the
         relevant time in the relevant jurisdiction), in each case subject to no Liens other than Liens of the First
         Lien Collateral Agent under the First Lien Loan Documents and Permitted Collateral Liens.




                                                                10
         OMM_US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                        INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 74 ofNYSCEF:
                                                                                92    10/21/2019




                           SECTION 3.12       Anti-Terrorism and Related Laws.

                          (a)      The Guarantor has not and, to its knowledge, none of its Affiliates and none of its
         respective owners, officers, directors, brokers or agents has, (i) violated or is in violation of Sanctions
         Laws or Anti-Money Laundering Laws or (ii) been convicted of, has been charged with, or is under
         investigation by, a Governmental Authority for violations of Sanctions Laws, Anti-Money Laundering
         Laws or any other Requirements of Law. The Guarantor has instituted and maintained, and will continue
         to maintain, in effect, policies and procedures designed to promote and achieve compliance with
         Sanctions Laws and Anti-Money Laundering Laws and with the representations, warranties and
         covenants contained in this Section 3.12.

                           (b)     Neither the Guarantor, nor, to its knowledge, any of its Affiliates, owners,
         officers, directors, brokers or agents, in each case, acting or benefitting in any capacity in connection with
         the Loans, is (i) a Sanctioned Person, (ii) a shell bank or (iii) subject to special measures because of
         money laundering concerns under Section 311 of the USA PATRIOT Act and its implementing
         regulations.

                           (c)      Neither the Guarantor, nor, to its knowledge, any of its Affiliates, owners,
         officers, directors, brokers or agents, in each case, acting or benefitting in any capacity in connection with
         the Loans, (i) conducts any business or engages in making or receiving any contribution of funds, goods
         or services to or for the benefit of any Sanctioned Person, (ii) deals in, or otherwise engages in any
         transaction related to, any Sanctioned Person, any property or interests in property of a Sanctioned Person
         or otherwise blocked pursuant to any Sanctions Law or (iii) engages in or conspires to engage in any
         transaction that evades or avoids, or has the purpose of evading or avoiding, or attempts to violate, any
         Sanctions Law.

                            (d)     The Guarantor will not, directly or indirectly, use the proceeds of the Loans, or
         lend, contribute or otherwise make available such proceeds to any subsidiary, joint venture partner other
         person, (i) to fund any activities or business of or with any Sanctioned Person, or in any country or
         territory that, at the time of such funding is, or whose government is, the subject of any Sanctions, (ii) to
         facilitate any unlawful activity or (iii) in any other manner that would result in a violation of Sanctions by
         any person (including any person participating in the Loans, whether as lender, underwriter, advisor,
         investor or otherwise).

                           (e)      Neither the Guarantor, nor, to its knowledge, any of its Affiliates, owners,
         officers, directors, brokers or agents, in each case, acting or benefitting in any capacity in connection with
         the Loans, has taken or will take any action in furtherance of, nor will any proceeds of the Loans be used,
         directly or indirectly, in furtherance of, an offer, payment, promise to pay, or authorization or approval of
         the payment or giving of money, property, gifts or anything else of value, directly or indirectly, to any
         "government official" (including any officer or employee of a government or government-owned or
         controlled entity or of a public international organization (e.g. the International Monetary Fund or World
         Bank), or any person acting in an official capacity for or on behalf of any of the foregoing, or any political
         party or party official or candidate for political office) to influence official action or secure an improper
         advantage or otherwise in any manner which results in violation of the U.S. Federal Corrupt Practices Act
         of 1977, as amended, the UK Bribery Act 2010 and the rules and regulations thereunder or any other
         applicable Requirements of Law relating to anti-corruption or anti-bribery (collectively, "Anti-
         Corruption Laws"); and the Guarantor has conducted its business in compliance with Anti-Corruption
         Laws and has instituted and maintained and will continue to maintain policies and procedures designed to

                                                               11
         OMM_US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                      INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 75 ofNYSCEF:
                                                                                92    10/21/2019




         promote and achieve compliance with such Anti-Corruption Laws and with the representations,
         warranties and covenants contained herein.

                                                    ARTICLE IV
                                              AFFIRMATIVE COVENANTS

                         The Guarantor covenants and agrees that, so long as any part of the Guaranteed
         Obligations (other than contingent obligations to the extent no claim giving rise thereto has been asserted)
         shall remain unpaid, unless the Majority Lenders shall otherwise consent in writing, the Guarantor will:

                           SECTION 4.01       Reporting Covenants.

                           Furnish to the Administrative Agent:

                           (a)     Annual Reports. As soon as available and in any event within 120 days (or in the
         case of the 2015 fiscal year 180 days) after the end of each fiscal year, beginning with the fiscal year
         ending December 31, 2015, the consolidated balance sheets of the Guarantor and its Subsidiaries as of the
         end of such fiscal year and related consolidated statements of income, cash flows and stockholders' equity
         for such fiscal year, in comparative form with such financial statements as of the end of, and for, the
         preceding fiscal year, and notes thereto, all prepared in accordance with Regulation S-X and accompanied
         by an opinion of BDO Seidman or other independent public accountants of recognized national standing
         satisfactory to the Administrative Agent (which opinion shall not be qualified as to scope or contain any
         going concern or other qualification), stating that such financial statements fairly present, in all material
         respects, the financial condition, results of operations and cash flows of the Guarantor and its Subsidiaries
         as of the dates and for the periods specified in accordance with GAAP.

                          (b)       Quarterly Reports. As soon as available and in any event within 60 days after the
         end of each of the first three fiscal quarters of each fiscal year, beginning with the fiscal quarter ending
         June 30, 2016, the consolidated balance sheets of the Guarantor and its Subsidiaries as of the end of such
         fiscal quarter and related consolidated statements of income and cash flows for such fiscal quarter and for
         the then elapsed portion of the fiscal year, in comparative form with the consolidated statements of
         income and cash flows for the comparable periods in the previous fiscal year, and notes thereto, all
         prepared in accordance with Regulation S-X under the Securities Act and accompanied by a certificate of
         a Financial Officer stating that such financial statements fairly present, in all material respects, the
         financial condition, results of operations and cash flows of the Guarantor and its Subsidiaries as of the
         date and for the periods specified in accordance with GAAP consistently applied, and on a basis
         consistent with audited financial statements referred to in clause (a)(i) of this Section 4.01, subject to
         normal year-end audit adjustments.

                         (c)      Notice of Greka Refining Asset Sales. On or prior to the date that is not less
         than ten (10) Business Days prior to any Greka Refining Asset Sale, provide notice of such Greka
         Refining Asset Sale together with any agreements entered into in connection therewith to the
         Administrative Agent. The Guarantor shall provide copies to the Administrative Agent of all agreements
         and documents entered into in connection with any Greka Refining Asset Sale.

                         (d)      Certification of Net Proceeds. Concurrent with the consummation of any Greka
         Refining Asset Sale, a certification that sets forth all Net Proceeds of such Greka Refining Asset Sale,



                                                              12
         OMM_US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                         INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 76 ofNYSCEF:
                                                                                92    10/21/2019




         including any amounts referred to in clauses (i) through (iii) of the definition of Greka Refining Asset
         Sale.

                          (e)       Officer's Certificate. Concurrent with the delivery of any annual report pursuant
         to Section 4.0l(a), a certificate of a Financial Officer of the Guarantor, substantially in the form of
         Exhibit A, attesting to the financial condition of the refinery of Greka Refining; provided that the
         Guarantor shall be deemed to have delivered such certificate for purposes of this Agreement upon
         delivery of a certificate substantially in the form of Exhibit A to the First Lien Agent (as defined in such
         certificate).

                         (f)      Other Information. Promptly, from time to time, provide such other information
         regarding the operations, business affairs and financial condition of the Guarantor, or compliance with the
         terms of this Agreement, as the Administrative Agent or any Lender may reasonably request.

                          SECTION 4.02 Greka Refining Asset Sale. Subject to Discharge of First Lien
         Obligations, not later than five (5) Business Days following receipt of any Net Proceeds from any Greka
         Refining Asset Sale, pay to the Administrative Agent an aggregate amount equal to 100% of such Net
         Proceeds, which payment will be applied as a prepayment of the Loans in accordance with Sections
         2.lO(h) and (i) of the Credit Agreement, it being understood that the obligation of the Guarantor under
         this Section 4.02 shall be unconditional and shall not be affected by any other Indebtedness or Lien of the
         Guarantor or any of its Affiliates (other than the Indebtedness and Liens described in clause (iv) of the
         definition of Net Proceeds to the extent such Greka Refining Asset Sale is to a Person that is not the
         Guarantor or an Affiliate of the Guarantor).

                                                         ARTICLEV

                                                 NEGATIVE COVENANTS

                         The Guarantor covenants and agrees that, so long as any part of the Guaranteed
         Obligations (other than contingent obligations to the extent no claim giving rise thereto has been asserted)
         shall remain unpaid, unless the Majority Lenders shall otherwise consent in writing, such Guarantor will
         not:

                           SECTION 5.01       Liens.

                          Create, incur, assume or permit to exist any Lien on any of the Greka Collateral other
         than Liens securing the payment of any Secured Obligations or Secured Obligations (as defined in the
         First Lien Credit Agreement).

                           SECTION 5.02       Dividends.

                           Authorize, declare or pay, directly or indirectly, any Dividends that are comprised of (a)
         any Net Proceeds of any Greka Refining Asset Sale, (b) any Equity Interests in Greka Refining or (c) all
         or substantially all, or any substantial part, of the assets of Greka Refining, including, without limitation,
         the sale of the refinery of Greka Refining.




                                                               13
         OMM_US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                        INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 77 ofNYSCEF:
                                                                                92    10/21/2019




                           SECTION 5.03       Greka Refining Asset Sale.

                         Conduct or permit a Greka Refining Asset Sale unless the Net Proceeds thereof are
         applied in accordance with Section 4.02 hereof.

                           SECTION 5.04       Transactions with Affiliates.

                           Enter into or permit any Greka Refining Asset Sale with any Affiliate.

                                                         ARTICLE VI

                                                     MISCELLANEOUS

                           SECTION 6.01       Notices.

                          (a)     Generally. Except as provided in paragraph (b) below, all notices and other
         communications provided for herein shall be in writing and shall be delivered by hand or overnight
         courier service, mailed by certified or registered mail or sent by telecopier as follows:

                            (i)   if to the Guarantor, at:

                                  GREKA INTEGRATED, INC.
                                  630 Fifth Avenue, Suite 2410
                                  New York, NY 10111
                                  Telecopier No.: (212) 218-4679
                                  With a soft copy via email to: vab@greka.com

                                  With a hard copy to:

                                  GREKA INTEGRATED, INC.
                                  P.O. Box 5489
                                  Santa Maria, CA 93456
                                  Attention: SVP and General Counsel
                                  Telecopier No.: (805) 347-1072
                                  With a soft copy via email to: smw@greka.com

                           (ii)   if to the Administrative Agent or the Collateral Agent, at:

                                  UBS AG, London Branch
                                  100 Liverpool Street
                                  London EC2M 2RH
                                  Attention: Structured Finance Processing
                                  Fax: 44 20 7568 3978
                                  Telephone: 44 20 7568 5584 / 0502
                                  Email: Loansagency@ubs.com and ol-bpsdocs-emea@ubs.com (No notices to
                                  be emailed to these addresses)

                      (iii)    if to a Lender, to it at its address (or telecopier number) set forth in its
                Administrative Questionnaire.

                                                              14
         OMM_US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                        INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 78 ofNYSCEF:
                                                                                92    10/21/2019




                           (iv)    if to any other Secured Party, to it at its address on file with the Administrative
                  Agent.

          Notices sent by hand or overnight courier service, or mailed by certified or registered mail, shall be
          deemed to have been given when received; notices sent by telecopier shall be deemed to have been given
          when received or, if verified by a dated transmission receipt, when sent (except that, if not given during
          normal business hours for the recipient, shall be deemed to have been given at the opening of business on
          the next business day for the recipient). Notices delivered through electronic communications to the
          extent provided in paragraph (b) below, shall be effective as provided in said paragraph (b). Any party
          hereto may change its address or telecopier number for notices and other communications hereunder by
          written notice to the Guarantors and the Administrative Agent.

                           (b)     Electronic Communications. An Agent or the Guarantor may, in its discretion,
          agree to accept notices and other communications to it hereunder by electronic communications pursuant
          to procedures approved by it (including pursuant to the provisions of this Section 6.01); provided that
          approval of such procedures may be limited to particular notices or communications.

                          The Guarantor hereby agrees that it will provide to the Administrative Agent all
         information, documents and other materials that it is obligated to furnish to the Administrative Agent or
         other Secured Parties pursuant to this Agreement and any other Loan Document, including all notices,
         requests, financial statements, financial and other reports, certificates and other information materials (the
         "Communications"), by transmitting them in an electronic medium in a format reasonably acceptable to
         the Administrative Agent at loansagency@ubs.com, or at such other e-mail address(es) provided to the
         Guarantor from time to time or in such other form as the Administrative Agent shall require. In addition,
         the Guarantor agrees to continue to provide the Communications to the Administrative Agent in the
         manner specified in this Agreement or any other Loan Document or in such other form as the
         Administrative Agent shall require. Nothing in this Section 6.01 shall prejudice the right of the Agents,
         any other Secured Party or any Loan Party to give any notice or other communication pursuant to this
         Agreement or any other Loan Document in any other manner specified in this Agreement or any other
         Loan Document or as any such Agent shall require.

                          Unless the Administrative Agent otherwise prescribes, (i) notices and other
         communications sent to an e-mail address shall be deemed received upon the sender's receipt of an
         acknowledgement from the intended recipient (such as by the "return receipt requested" function, as
         available, return e-mail or other written acknowledgement); provided that if such notice or other
         communication is not sent during the normal business hours of the recipient, such notice or
         communication shall be deemed to have been sent at the opening of business on the next business day for
         the recipient, and (ii) notices or communications posted to an Internet or intranet website shall be deemed
         received upon the deemed receipt by the intended recipient at its e-mail address as described in the
         foregoing clause (i) of notification that such notice or communication is available and identifying the
         website address therefor.

                          To the extent consented to by the Administrative Agent in writing from time to time, the
         Administrative Agent agrees that receipt of the Communications by the Administrative Agent at its e-mail
         address(es) set forth above shall constitute effective delivery of the Communications to the
         Administrative Agent for purposes of the Loan Documents.

                           (c)    Platform. The Guarantor further agrees that any Agent may make the


                                                               15
         OMM_US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                     INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 79 ofNYSCEF:
                                                                                92    10/21/2019




         Communications available to the Lenders and other Secured Parties by posting the Communications on
         SyndTrak or a substantially similar secure electronic transmission system (the "Platform"). The Platform
         is provided "as is" and "as available." The Agents do not warrant the accuracy or completeness of the
         Communications, or the adequacy of the Platform and expressly disclaim liability for errors or omissions
         in the communications. No warranty of any kind, express, implied or statutory, including, without
         limitation, any warranty of merchantability, fitness for a particular purpose, non-infringement of third
         party rights or freedom from viruses or other code defects, is made by any Agent in connection with the
         Communications or the Platform. In no event shall any Agent or any of its Related Parties have any
         liability to the Companies, any Lender or any other person for damages of any kind, including direct or
         indirect, special, incidental or consequential damages, losses or expenses (whether in tort, contract or
         otherwise) arising out of any Loan Party's or such Agent's transmission of communications through the
         Internet, except to the extent the liability of such person is found in a final non-appealable judgment by a
         court of competent jurisdiction to have resulted from such person's gross negligence or willful
         misconduct.

                           SECTION 6.02      Waivers; Amendment.

                          (a)      Generally. No failure or delay by any Agent or any other Secured Party in
         exercising any right or power hereunder or under any other Loan Document shall operate as a waiver
         thereof, nor shall any single or partial exercise of any such right or power, or any abandonment or
         discontinuance of steps to enforce such a right or power, preclude any other or further exercise thereof or
         the exercise of any other right or power. The rights and remedies of each Agent and the other Secured
         Parties hereunder and under the other Loan Documents are cumulative and are not exclusive of any rights
         or remedies that they would otherwise have. No waiver of any provision of any Loan Document or
         consent to any departure by the Guarantor therefrom shall in any event be effective unless the same shall
         be permitted by this Section 6.02, and then such waiver or consent shall be effective only in the specific
         instance and for the purpose for which given. Without limiting the generality of the foregoing, the
         making of a Loan shall not be construed as a waiver of any Default, regardless of whether any Agent or
         any Lender may have had notice or knowledge of such Default at the time.

                          (b)     Required Consents. Neither this Agreement nor any provision hereof may be
         waived, amended, supplemented or modified except, pursuant to an agreement or agreements in writing
         entered into by the Agents and the Guarantor, with the written consent of the Majority Lenders or, to the
         extent required by Section 9.02(b) of the Credit Agreement, each Lender.

                           SECTION 6.03      Damage Waiver.

                           To the fullest extent permitted by applicable Requirements of Law, the Guarantor shall
         not assert, and the Guarantor hereby waives, any claim against any Indemnitee, on any theory of liability,
         for special, indirect, consequential or punitive damages (as opposed to direct or actual damages) arising
         out of, in connection with, or as a result of, this Agreement, any other Loan Document or any agreement
         or instrument contemplated hereby, the transactions contemplated hereby or thereby, any Loan or the use
         of the proceeds thereof. No Indemnitee shall be liable for any damages arising from the use by
         unintended recipients of any information or other materials distributed by it through telecommunications,
         electronic or other information transmission systems in connection with this Agreement or the other Loan
         Documents or the transactions contemplated hereby or thereby.

                           SECTION 6.04      Successors and Assigns.

                                                             16
         OMM_US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                         INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 80 ofNYSCEF:
                                                                                92    10/21/2019




                          The provisions of this Agreement shall be binding upon and inure to the benefit of the
         parties hereto and their respective successors and assigns permitted by the Credit Agreement, except that
         the Guarantor may not assign or otherwise transfer any of its rights or obligations hereunder without the
         prior written consent of the Administrative Agent, the Collateral Agent and each Lender (and any other
         attempted assignment or transfer by the Guarantor shall be null and void). Nothing in this Agreement,
         expressed or implied, shall be construed to confer upon any person (other than the parties hereto and the
         other Secured Parties and their respective successors and assigns permitted hereby) any legal or equitable
         right, remedy or claim under or by reason of this Agreement.

                           SECTION 6.05        Survival of Agreement.

                          All covenants, agreements, representations and warranties made by the Guarantor in this
         Agreement and the other Loan Documents and in the certificates or other instruments delivered in
         connection with or pursuant to this Agreement or any other Loan Document shall be considered to have
         been relied upon by the other parties hereto and shall survive the execution and delivery of the Loan
         Documents and the making of any Loans, regardless of any investigation made by any such other party or
         on its behalf and notwithstanding that the Agents, the Collateral Sub-Agent or any Other Agent or any
         Lender may have had notice or knowledge of any Default or incorrect representation or warranty at the
         time any credit is extended hereunder, and shall continue in full force and effect as long as the principal of
         or any accrued interest on any Loan, Performance Payment, Make-Whole Payment or Final Settlement
         Amount (including any Remaining Payments), or any fee or any other amount payable under this
         Agreement is outstanding and unpaid.

                           SECTION 6.06        Counterparts; Integration; Effectiveness.

                           This Agreement may be executed in counterparts (and by different parties hereto in
         different counterparts), each of which shall constitute an original, but all of which when taken together
         shall constitute a single contract. This Agreement and the other Loan Documents, and any separate letter
         agreements with respect to fees payable to the Administrative Agent, constitute the entire contract among
         the parties relating to the subject matter hereof and supersede any and all previous agreements and
         understandings, oral or written, relating to the subject matter hereof. This Agreement shall become
         effective when it shall have been executed by the Administrative Agent and when the Administrative
         Agent shall have received counterparts hereof that, when taken together, bear the signatures of each of the
         other parties hereto. Delivery of an executed counterpart of a signature page of this Agreement by
         telecopier or other electronic transmission (i.e. a "pdf' or ''tif' document) shall be effective as delivery of
         a manually executed counterpart of this Agreement.

                           SECTION 6.07        Severability.

                           Any provision of this Agreement held to be invalid, illegal or unenforceable in any
         jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such invalidity, illegality or
         unenforceability without affecting the validity, legality and enforceability of the remaining provisions
         hereof; and the invalidity of a particular provision in a particular jurisdiction shall not invalidate such
         provision in any other jurisdiction.

                           SECTION 6.08       Right of Setoff.

                           If an Event of Default shall have occurred and be continuing, each Lender and each of


                                                               17
         OMM_US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                        INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 81 ofNYSCEF:
                                                                                92    10/21/2019




         their respective Affiliates is hereby authorized at any time and from time to time, to the fullest extent
         permitted by applicable Requirements of Law, to set off and apply any and all deposits (general or
         special, time or demand, provisional or final, in whatever currency) at any time held and other obligations
         (in whatever currency) at any time owing by such Lender or any such Affiliate to or for the credit or the
         account of the Guarantor against any and all of the obligations of the Guarantor now or hereafter existing
         under this Agreement or any other Loan Document to such Lender, irrespective of whether or not such
         Lender shall have made any demand under this Agreement or any other Loan Document and although
         such obligations of the Guarantor may be contingent or unmatured or are owed to a branch or office of
         such Lender different from the branch or office holding such deposit or obligated on such indebtedness.
         The rights of each Lender and their respective Affiliates under this Section are in addition to other rights
         and remedies (including other rights of setoff) that such Lender or their respective Affiliates may have.

                           SECTION 6.09        Governing Law; Jurisdiction; Consent to Service of Process.

                           (a)      Governing Law. Except to the extent otherwise expressly provided in a Security
         Document, this Agreement and the other Loan Documents and the transactions contemplated hereby and
         thereby, and all disputes between the parties hereto or thereto under or relating to this Agreement or any
         other Loan Document or the facts or circumstances leading to their respective execution, whether in
         contract, tort or otherwise, shall be construed in accordance with and governed by the laws (including
         statutes of limitation) of the State of New York, without regard to conflicts of law principles that would
         require the application of the laws of another jurisdiction.

                           (b)      Submission to Jurisdiction. The Guarantor irrevocably and unconditionally
         agrees that it will not commence any action, litigation or proceeding of any kind or description, whether
         in law or equity, whether in contract or in tort or otherwise, against the Administrative Agent, any Lender,
         or any Related Party of the foregoing in any way relating to this Agreement or any other Loan Document
         or the transactions relating hereto or thereto, in any forum other than the courts of the State of New York
         sitting in New York County and of the United States District Court of the Southern District of New York,
         and any appellate court from any thereof, and each of the parties hereto irrevocably and unconditionally
         submits to the jurisdiction of such courts and agrees that all claims in respect of any such action, litigation
         or proceeding may be heard and determined in such New York State court or, to the fullest extent
         permitted by applicable law, in such federal court. Each of the parties hereto agrees that a final judgment
         in any such action, litigation or proceeding shall be conclusive and may be enforced in other jurisdictions
         by suit on the judgment or in any other manner provided by law. Nothing in this Agreement or in any
         other Loan Document shall limit or prevent the Administrative Agent or any Lender from bringing any
         action or proceeding relating to this Agreement or any other Loan Document against the Guarantor or any
         of its Subsidiaries or its or their respective properties in the courts of any jurisdiction in which it may be
         necessary, desirable or convenient in order to enforce any rights or collect any amounts due under this
         Agreement or any other Loan Document, and the Administrative Agent and each Lender is hereby
         authorized to bring any such action or proceeding in any such jurisdiction.

                           (c)     Venue. The Guarantor hereby irrevocably and unconditionally waives, to the
         fullest extent permitted by applicable Requirements of Law, any objection which it may now or hereafter
         have to the laying of venue of any suit, action or proceeding arising out of or relating to this Agreement or
         any other Loan Document in any court referred to in Section 6.09(b). Each of the parties hereto hereby
         irrevocably waives, to the fullest extent permitted by applicable Requirements of Law, the defense of an
         inconvenient forum to the maintenance of such action or proceeding in any such court.



                                                               18
         OMM_US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                       INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 82 ofNYSCEF:
                                                                                92    10/21/2019




                           (d)      Service of Process. Each party hereto irrevocably consents to service of process
         in any action or proceeding arising out of or relating to any Loan Document, in the manner provided for
         notices (other than telecopier) in Section 6.01. Nothing in this Agreement or any other Loan Document
         will affect the right of any party hereto to serve process in any other manner permitted by applicable
         Requirements of Law.

                            SECTION 6.10      Waiver of Jury Trial.

                     THE GUARANTOR HEREBY W AlVES, TO THE FULLEST EXTENT PERMITTED
         BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
         JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
         RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
         CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
         THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
         ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
         THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
         ENFORCE THE FOREGOING WAIYER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
         PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
         OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

                            SECTION 6.11      Headings.

                          Article and Section headings and the Table of Contents used herein are for convenience
         of reference only, are not part of this Agreement and shall not affect the construction of, or be taken into
         consideration in interpreting, this Agreement.

                            SECTION 6.12      Obligations Absolute.

                        To the fullest extent permitted by applicable Requirements of Law, all obligations of the
         Guarantor hereunder shall be absolute and unconditional irrespective of:

                        (a)      any bankruptcy, insolvency, reorganization, arrangement, readjustment,
                 composition, liquidation or the like of any Loan Party;

                        (b)      any lack of validity or enforceability of any Transaction Document or any other
                 agreement or instrument relating thereto against any Loan Party;

                          (c)      any change in the time, manner or place of payment of, or in any other term of,
                 all or any of the Guaranteed Obligations, or any other amendment or waiver of or any consent to
                 any departure from any Transaction Document or any other agreement or instrument relating
                 thereto;

                         (d)      any exchange, release or failure to obtain or non-perfection of any other
                 Collateral, or any release of the Guarantor or Loan Party, or any release or amendment or waiver
                 of or consent to any departure from any guarantee, for all or any of the Guaranteed Obligations;

                         (e)     any exercise or non-exercise, or any waiver of any right, remedy, power or
                 privilege under or in respect hereof or any Transaction Document; or


                                                              19
         OMM_ US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                       INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 83 ofNYSCEF:
                                                                                92    10/21/2019




                           (f)     any other circumstances which might otherwise constitute a defense available to,
                  or a discharge of, the Loan Parties.

                           SECTION 6.13       No Advisory or Fiduciary Responsibility.

                           In connection with all aspects of each transaction contemplated hereby, the Guarantor
          acknowledges and agrees that: (a) the credit facilities provided for under the Loan Documents and any
          related arranging or other services in connection therewith, and the Transactions and other transactions
          contemplated by the Loan Documents, any Transaction Documents to which any Secured Parties are
         party and any Hedging Agreements or Treasury Services Agreements with Secured Parties, are each
          arm's-length commercial transactions among the Companies and their respective Affiliates, on the one
          hand, and the Agents, the Lenders, the other Secured Parties and their respective Affiliates, on the other
          hand, and the Guarantor is capable of evaluating and understanding, and understands and accepts, the
          terms, risks and conditions of the transactions contemplated hereby and by such other Loan Documents,
         Transaction Documents, Hedging Agreements and Treasury Services Agreements (including any
         amendment, waiver or other modification hereof or thereof); (b) in connection with the process leading to
         the Transactions and such other transactions, each Agent, each Lender, each other Secured Party and each
         of their respective Affiliates is and has been acting solely as a principal and is not the financial advisor,
         agent or fiduciary for any Loan Party or any of their respective Affiliates, stockholders, creditors or
         employees or any other person; (c) none of the Agents, any Lender, any other Secured Party or any
         Affiliate thereof has assumed or will assume an advisory, agency or fiduciary responsibility in favor of
         any Loan Party or any of their respective Affiliates with respect to any of the Transactions or any other
         transactions contemplated hereby or the process leading thereto, including with respect to any
         amendment, waiver or other modification hereof or of any such other Transaction Document, Hedging
         Agreement or Treasury Services Agreement (irrespective of whether any Agent, any Lender, any other
         Secured Party or any Affiliate thereof has advised or is currently advising the any Loan Party or their
         respective Affiliates on other matters) and none of the Agents, any Lender, any other Secured Party or
         any Affiliate thereof has any obligation to any Loan Party or their respective Affiliates with respect to the
         Transactions or the other transactions contemplated hereby except those obligations expressly set forth
         herein and in such other Transaction Documents, Hedging Agreements or Treasury Services Agreements;
         (d) the Agents, the Lenders, the other Secured Parties and their respective Affiliates may be engaged in a
         broad range of transactions that involve interests that differ from those of the Guarantor and the other
         Loan Parties and their respective Affiliates, and none of the Agents, any Lender, any other Secured Party
         or any Affiliate thereof has any obligation to disclose any of such interests by virtue of any advisory,
         agency or fiduciary relationship; and (e) the Agents, the Lenders, the other Secured Parties and the
         Affiliates thereof have not provided and will not provide any legal, accounting, regulatory, tax,
         investment or other advice with respect to any of the Transactions or the other transactions contemplated
         hereby (including any amendment, waiver or other modification hereof or of any such other Transaction
         Document, Hedging Agreement or Treasury Services Agreement) and the Guarantor has consulted its
         own legal, accounting, regulatory and tax advisors to the extent they deemed appropriate. The Guarantor
         hereby waives and releases, to the fullest extent permitted by law, any claims that it may have against the
         Agents, the Lenders, the other Secured Parties and their Affiliates with respect to any breach or alleged
         breach of agency or fiduciary duty.

                                                  [Signature Pages Follow]




                                                              20
         OMM_US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                        INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6   1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                      Page 84 ofNYSCEF:
                                                                                 92     10/21/2019




                           IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
           executed by their respective authorized officers as of the day and year first above written.




                                                                    Title: Senior Vice President and General Counsel



                                                            UBS AG, LONDON BRANCH, as Administrative
                                                              Agent and Collateral Agent


                                                            By:
                                                                     Name:
                                                                     Title:


                                                            By:
                                                                     Name:
                                                                     Title:




                                          (Second Lien Grcka Integrated Guaranty Agreement)
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                 INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 85 ofNYSCEF:
                                                                                92    10/21/2019




                           IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
           executed by their respective authorized officers as of the day and year first above written.


                                                        GREKA INTEGRATED, INC.


                                                        By:
                                                              Name: Susan M. Whalen
                                                              Title: Senior Vice President and General
                                                                     Counsel



                                                        UBS AG, LONDON BRANCH, as Administrative
                                                         Agent and Collateral Agent


                                                        By:
                                                              N ~
                                                              Title: Group Managing Director




                                                        By:
                                                              Name: William W. Chandler
                                                              Title: Managing Director




                          [Signature Page to Second Lien Greka Integrated Guaranty Agreement]
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                                 INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6   1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                      Page 86 ofNYSCEF:
                                                                                 92     10/21/2019




                                                   Schedule 3.0S(a)
                                                           to
                                    Second Lien Greka Integrated Guaranty Agreement


                                                Equity Interests of Holdings



           Current Legal Entities       Record Owner          Certificate No.    Membership Interest   Percent Pledged
                 Owned
          GOGH, LLC                 Greka Integrated, Inc.   n/a                100%                   100%
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 87 ofNYSCEF:
                                                                                92    10/21/2019




                                               Schedule 3.06
                                                     to
                              Second Lien Greka Integrated Guaranty Agreement


                                                Litigation


          None.
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                            INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 88 ofNYSCEF:
                                                                                92    10/21/2019




                                                  Schedule 3.07
                                                        to
                                 Second Lien Greka Integrated Guaranty Agreement


                                                    Agreements


           Loan Documents


           First Lien Loan Documents


           Amended and Restated Credit Agreement among Guarantor and GLR dated as of May_,       20 2016
           related to the GLR Facility and the Guarantor's associated Guaranty and Collateral Agreement
           and promissory note.


           Guarantee and Collateral Agreement among Guarantor, the other entities party thereto and
           Guggenheim Corporate Funding, LLC dated as of September 10, 2010 related to the Greka
           Refining Credit Facility.
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                             INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6   1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                      Page 89 ofNYSCEF:
                                                                                 92     10/21/2019




                                            EXHIBIT A

                                     OFFICER'S CERTIFICATE




                                              Exhibit A
         OMM_ US:74315685
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                               INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 90 ofNYSCEF:
                                                                                92    10/21/2019




                                                                                                      Exhibit A

                                                    [Form of]
                                             OFFICER' S CERTIFICATE

                                                   [          ], 20[ ]

                 Reference is made to (i) that certain First Lien Greka Integrated Guaranty Agreement
          dated as of May_, 20 2016 (the "First Lien Guaranty Agreement"), among Greka Integrated,
         Inc., as guarantor ("Greka Integrated"), and UBS AG, London Branch, as administrative agent
         and collateral agent (in such capacities, the "First Lien Agent"), and (ii) that certain Second Lien
         Greka Integrated Guaranty Agreement dated as of May_,       20 2016 (the "Second Lien Guaranty
         Agreement" and together with the First Lien Guaranty Agreement, the "Guaranty Agreements"),
         among Greka Integrated and UBS AG, London Branch, as administrative agent and collateral
         agent (in such capacities, the "Second Lien Agent" and together with the First Lien Agent, the
         "Agents"). Each capitalized term used but not defined herein has the meaning given to such
         term in the Guaranty Agreements.

                 This Officer's Certificate is being furnished pursuant to Section 4.01 (e) of the Guaranty
         Agreements. The undersigned, [                ], does hereby certify that [s/he] is the duly elected,
         qualified and acting [         ] of Greka Integrated, and does hereby further certify (in [his/her]
         capacity as [           ] and not in [his/her] individual capacity), in the name of and on behalf of
         Greka Integrated, to the Agents, that with respect to the fiscal year ended December 31, 20[ ]:

          1. Greka Refining had positive net income for such fiscal year:        Yes:           No:
          2. Greka Refining had positive cash flow for such fiscal year:         Yes:           No:
          3. There was no event of default (after giving effect to any grace
             period) during such fiscal year under any instrument or other
             agreement, in each case with respect to indebtedness for
             borrowed money or that is evidenced by a note, bond or other
             similar instrument of Greka Refining:                               Yes:           No:
         4. Greka Refining did not enter into, or increase the amount of its
            indebtedness for borrowed money (or that is evidenced by a
            note, bond or other similar instrument) under, any instrument
            or other agreement in each case with respect to intercompany
            indebtedness between or among Greka Refining and any of
            Greka Integrated and its other Affiliates ("Intercompany
            Indebtedness"), during such fiscal year, other than accrued and
            unpaid interest or fees:                                             Yes:          No:




                                                       Exhibit A
        OMM_ US:74552699
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                       INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 91 ofNYSCEF:
                                                                                92    10/21/2019




          5. Greka Refining did not enter into, or increase the amount of its
             indebtedness for borrowed money (or that is evidenced by a
             note, bond or other similar instrument) under, any instrument
             or other agreement, in each case with respect to indebtedness
             for borrowed money (or that is evidenced by a note, bond or
             other similar instrument) other than Intercompany
             Indebtedness, during such fiscal year and other than accrued
             and unpaid interest or fees:                                       Yes:   No:

          6. Has a confidentiality agreement, letter of intent, sale
             agreement, or similar instrument or agreement, with respect to
             a Greka Refining Asset Sale been executed?                         Yes:   No: ---

                                             [Signature page follows]




                                                      Exhibit A
         OMM_US:74552699
FILED: NEW YORK COUNTY CLERK 10/21/2019 10:53 PM                                   INDEX NO. 656157/2019
NYSCEF DOC. NO.Case
                6 1:19-cv-10786-LLS-KNF Document 5-1 Filed 11/21/19 RECEIVED
                                                                    Page 92 ofNYSCEF:
                                                                                92    10/21/2019




                 IN WITNESS WHEREOF, the undersigned has caused this Officer's Certificate to be
          duly executed as of the day and year first above written.


                                                 GREKA INTEGRATED, INC.


                                                 By: _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                     Name:
                                                     Title:




                                                 Exhibit A
         OMM_ US:74552699
